EXECUTION VERSION


Exhibit 10.2

***Indicates material omitted pursuant to a confidential treatment request. Such
material has been separately filed with the SEC.




LIQUEFACTION SERVICE AGREEMENT
BY AND BETWEEN
ELBA LIQUEFACTION COMPANY, L.L.C.
AND
SHELL NA LNG LLC


DATED AS OF JANUARY 25, 2013







--------------------------------------------------------------------------------

EXECUTION VERSION



TABLE OF CONTENTS
ARTICLE I DEFINITIONS; INTERPRETATION
1


 
 
Section 1.01 Definitions
1


Section 1.02 Principles of Interpretation
11


 
 
ARTICLE II TERM; APPROVALS
12


 
 
Section 2.01 Term
12


Section 2.02 Extension
12


Section 2.03 Approvals
12


Section 2.04 Acceptance of Regulatory Approvals
14


 
 
ARTICLE III CONDITIONS PRECEDENT; TERMINATION
16


 
 
Section 3.01 Conditions Precedent to ELC’s Obligations
16


Section 3.02 Conditions Precedent to Customer’s Obligations
17


Section 3.03 Conditions Precedent Mechanics
17


Section 3.04 Development Costs
18


 
 
ARTICLE IV LIQUEFACTION SERVICES
19


 
 
Section 4.01 Liquefaction Service
19


Section 4.02 Liquefaction Demand Quantity
20


Section 4.03 Additional Liquefaction Units
20


Section 4.04 Service Rights
20


 
 
ARTICLE V START-UP; COMMISSIONING
21


 
 
Section 5.01 In-Service Date
21


Section 5.02 Extension of Deadline Date for Delay Caused by Force Majeure
23


Section 5.03 Construction
23


Section 5.04 Start-Up Period for each Liquefaction Unit
23


Section 5.05 Customer Right to Reject Liquefaction Units
25


Section 5.06 Modification of Performance Standards
25


 
 
ARTICLE VI GAS AND LNG DELIVERY OBLIGATIONS
25


 
 
Section 6.01 Customer’s Obligation to Deliver Gas; ELC’s Obligation to Receive
Gas
25


Section 6.02 ELC’s Obligation to Deliver LNG; Customer’s Obligation to Receive
LNG
26


Section 6.03 Allocation of Gas and LNG; Imbalances
27


 
 
ARTICLE VII TAXES
28


 
 


i

--------------------------------------------------------------------------------

EXECUTION VERSION



Section 7.01 Responsibility
28


Section 7.02 Withholding Taxes
28


 
 
ARTICLE VIII RIGHTS AND OBLIGATIONS OF THE PARTIES
29


 
 
Section 8.01 Operating Standards
29


Section 8.02 Hourly Natural Gas Flow
29


Section 8.03 Use of Agent
29


Section 8.04 Agreement for Performance Standards and Commissioning and Start-Up
Procedures
29


Section 8.05 Annual Forecasts
30


 
 
ARTICLE IX LIQUEFACTION FACILITIES
30


 
 
Section 9.01 ELC Liquefaction Facilities
30


Section 9.02 Customer Inspection Right
31


Section 9.03 Modifications to ELC Liquefaction Facilities
31


Section 9.04 Customer Election for Capital Maintenance Expenditures
32


 
 
ARTICLE X QUALITY AND CONDITION OF GAS AND LNG
32


 
 
Section 10.01 Gas Specifications
32


Section 10.02 LNG Specifications
32


Section 10.03 Condensate Specifications
32


Section 10.04 Modifications to Specifications
32


Section 10.05 Non-Compliance with Specifications
32


 
 
ARTICLE XI CONDENSATE
33


 
 
Section 11.01 Delivery and Storage of Condensate
33


Section 11.02 Removal of Condensate
33


Section 11.03 Remedies
34


Section 11.04 Title
34


 
 
ARTICLE XII SCHEDULING
34


 
 
Section 12.01 Nomination Procedures
34


 
 
ARTICLE XIII MEASUREMENT AND TESTING
36


 
 
Section 13.01 Measurement and Testing
36


Section 13.02 Preservation of Records
36


Section 13.03 Disputes
36


 
 
ARTICLE XIV FEES
36


 
 
Section 14.01 Fees
36




ii

--------------------------------------------------------------------------------

EXECUTION VERSION



Section 14.02 Retainage
36


Section 14.03 Service Failure Credits
37


 
 
ARTICLE XV INVOICING AND PAYMENT
38


 
 
Section 15.01 Billing
38


Section 15.02 Payment
38


Section 15.03 Invoice Disputes and Interest on Unpaid Amounts
38


Section 15.04 Late Payments
38


Section 15.05 Billing errors
38


Section 15.06 Final settlement
39


 
 
ARTICLE XVI FORCE MAJEURE
39


 
 
Section 16.01 Definition
39


Section 16.02 Events not Constituting Force Majeure
40


Section 16.03 Notification
40


Section 16.04 Effects of Force Majeure
40


Section 16.05 Termination for Extended Force Majeure
42


 
 
ARTICLE XVII NOTICES
42


 
 
Section 17.01 Notices
42


 
 
ARTICLE XVIII INSURANCE
43


 
 
Section 18.01 Insurance
43


 
 
ARTICLE XIX ASSIGNMENT
43


 
 
Section 19.01 Assignment by Customer
43


Section 19.02 Assignment by ELC
44


Section 19.03 Notice of Assignment
45


 
 
ARTICLE XX TITLE AND RISK
45


 
 
Section 20.01 Title
45


Section 20.02 Risk of Loss
45


 
 
ARTICLE XXI LIABILITY AND INDEMNIFICATION
45


 
 
Section 21.01 Limitation on Liability
45


Section 21.02 Indemnification
46


Section 21.03 No Challenge
47


Section 21.04 Anti-Corruption and Anti-Bribery
47


 
 
ARTICLE XXII TERMINATION; REMEDIES
48


 
 


iii

--------------------------------------------------------------------------------

EXECUTION VERSION



Section 22.01 Event of Default
48


Section 22.02 Termination Events
48


Section 22.03 Cure Periods for Events of Default; Termination
49


Section 22.04 Cure Periods for Termination Events; Termination
50


Section 22.05 Consequences of Termination
50


Section 22.06 Limitation of Remedies
51


 
 
ARTICLE XXIII GOVERNING LAW; DISPUTE RESOLUTION
51


 
 
Section 23.01 Governing Law
51


Section 23.02 Venue; Jury Waiver
51


Section 23.03 Dispute Resolution
52


 
 
ARTICLE XXIV REPRESENTATIONS AND WARRANTIES
52


 
 
Section 24.01 Representations and Warranties
52


 
 
ARTICLE XXV CONFIDENTIALITY
53


 
 
Section 25.01 Confidentiality
53


 
 
ARTICLE XXVI ELECTRONIC COMMUNICATIONS
54


 
 
Section 26.01 Electronic communications
54


 
 
ARTICLE XXVII CREDIT SUPPORT
54


 
 
Section 27.01 Required Credit Support
54


Section 27.02 Assignment
54


Section 27.03 Substitution
54


 
 
ARTICLE XXVIII MISCELLANEOUS
55


 
 
Section 28.01 No Waiver
55


Section 28.02 Binding Agreement
55


Section 28.03 Amendment
55


Section 28.04 Incorporation of Exhibits
55


Section 28.05 ELC Acknowledgement
55





Exhibit A    ELC Liquefaction Facilities
Exhibit B    Liquefaction Unit Performance Standards
Exhibit C    Liquefaction Demand Quantity
Exhibit D    Negotiated Rate
Exhibit E    Gas Specifications
Exhibit F    Condensate Specifications
Exhibit G    Measurement and Testing
Exhibit H    Commissioning and Start-Up Procedures
Exhibit I    Adoption and Ratification Certification

iv

--------------------------------------------------------------------------------

EXECUTION VERSION



LIQUEFACTION SERVICE AGREEMENT
This LIQUEFACTION SERVICE AGREEMENT (“Agreement”) entered into this 25th Day of
January, 2013 (“Execution Date”) by and between Elba Liquefaction Company,
L.L.C. (“ELC”) and Shell NA LNG LLC (“Customer”). ELC and Customer may be
referred to individually as a “Party” or collectively as the “Parties”.
W I T N E S S E T H:


WHEREAS, ELC intends to construct, own and operate those facilities described in
Exhibit A (“ELC Liquefaction Facilities”) located in Chatham County, Georgia for
the receipt and liquefaction of Gas and the delivery of LNG to the LNG terminal
owned by Southern LNG Company, L.L.C. (“SLNG”) (“Elba Island Terminal”), which
ELC Liquefaction Facilities shall be constructed and installed in two phases and
shall include a minimum of six (6) Liquefaction Units (“Phase I”) and up to four
(4) additional Liquefaction Units, if elected (“Phase II”), Condensate removal
and storage facilities, cryogenic pipelines and such infrastructure utilities
and facilities as are necessary to integrate with the Twin 30s Interconnection
and the Elba Island Terminal;
WHEREAS, ELC has undertaken to provide Liquefaction Services at the ELC
Liquefaction Facilities;
WHEREAS, Customer has requested ELC to provide Liquefaction Services pursuant to
the terms of this Agreement;
WHEREAS, Customer and Elba Express Company, L.L.C. (“EEC”) have entered into
that certain Precedent Agreement dated as of January 25, 2013 (the “EEC
Precedent Agreement”) related to the construction of certain expansion
facilities to the pipeline assets owned by EEC to allow for the delivery by
Customer of Gas to the ELC Liquefaction Facilities;
WHEREAS, Customer and SLNG have entered into that certain Precedent Agreement
dated as of January 25, 2013 (the “SLNG Precedent Agreement”) related to the
construction of certain expansion facilities at the Elba Island Terminal for the
receipt, storage and loading of LNG aboard ships for export;
WHEREAS, SLNG and ELC are parties to that certain Management, Administrative,
and Operating Agreement (“MAO Agreement”) dated as of January 25, 2013; and
WHEREAS, ELC agrees to render Liquefaction Services to Customer pursuant to the
provisions of this Agreement.
NOW, THEREFORE, for and in consideration of the foregoing, the mutual covenants
and promises set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by the Parties, ELC and
Customer agree as follows:
ARTICLE I
DEFINITIONS; INTERPRETATION


Section 1.01    Definitions. Capitalized terms used in this Agreement shall have
the definitions provided below.
“Additional Liquefaction Units” has the meaning specified in Section 4.03.

1

--------------------------------------------------------------------------------

EXECUTION VERSION



“Affected Party” has the meaning specified in Section 16.01.
“Affiliate” means, with respect to a Person, another Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such Person. For purposes of this definition, (i) “control” means,
with respect to a Person, the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of such Person,
whether through the ownership of voting securities, by agreement or otherwise,
and (ii) “controlling”, “controlled by”, and “under common control with” have
correlative meanings.
“Agreement” has the meaning specified in the introductory paragraph.
“Applicable Law” means, to the extent applicable, all international, national,
regional and local laws, including regulations and rules made thereunder, and
judgments, decrees, injunctions, writs and orders of any court or any statutory
authority or tribunal, including treaties and international conventions, as may
be in force and effect from time to time during the Term of this Agreement.
“Authorized Representative” means any Person designated by Customer in writing
to ELC that is not an employee of Customer but is acting as an agent or
representative of Customer or has been hired by Customer as a contractor for the
ELC Liquefaction Facilities.
“Balance of Plant” shall mean the ELC Liquefaction Facilities that do not
include the Liquefaction Units.
“Base Liquefaction Capacity” has the meaning specified in Section 9.01(a)(i).
“Basis for Design” shall mean that document prepared for the engineering, design
and technical specifications for the Liquefaction Units and the Balance of Plant
for the ELC Liquefaction Facilities, as it is revised from time to time, and
which shall evolve into the Basic Design Engineering Package. The Basis for
Design version as of the Effective Date is the document with the file name
“CP1382 – Elba Export BfD rev 06 – TA1 approved.docx”, with approval date
September 21, 2012.
“Boil-Off Gas” means Gas or vapor that boils off as a result of the operation of
SLNG’s facilities.
“Btu” means the amount of heat required to raise the temperature of one pound of
water one degree Fahrenheit at standard conditions of 14.73 pounds per square
inch absolute and 60 degrees Fahrenheit on a dry basis.
“Business Day” means Monday through Friday, excluding U.S. federal banking
holidays.
“Central Clock Time” or “CCT” means the time in the Central Time Zone, as
adjusted for Daylight Saving Time and Standard Time.
“CGT” means Carolina Gas Transmission Company.
“Claim Notice” has the meaning specified in Section 21.02(b)(i).
“Commissioning and Start-Up Procedures” shall mean those procedures set forth in
Exhibit “I” hereto.    

2

--------------------------------------------------------------------------------

EXECUTION VERSION



“Commissioning Period” shall mean, for each Liquefaction Unit or group of
Liquefaction Units, as applicable, the period of time during which such
Liquefaction Unit, or group of Liquefaction Units is being commissioned in
accordance with Article V and ending on the first date on which hydrocarbons are
introduced into the equipment associated with such Liquefaction Unit or group of
Liquefaction Units, all as more particularly described in Exhibit H hereto.
“Condensate” shall refer to Unstabilized Condensate and Stabilized Condensate.
“Confidential Information” has the meaning specified in Section 25.01.
“Contract Year” means a calendar year.
“CP Date” has the meaning specified in Section 3.03(b).
“Credit Rating” means, with respect to any Person, the long-term senior
unsecured credit rating without third party credit enhancements assigned to such
Person by S&P or Moody’s.
“Cubic Foot” means one (1) cubic foot of Gas at a pressure base of 14.73 pounds
per square inch absolute and at a temperature of 60 degrees Fahrenheit on a dry
basis.
“Customer” has the meaning specified in the introductory paragraph.
“Customer Allocation Percentage” has the meaning specified in Section 3.04.
“Customer Termination Payment” has the meaning specified in Section 22.05(a).
“Day” means a calendar day.
“Default Rate” means LIBOR plus two percent (2%) per annum.
“Defaulting Party” has the meaning specified in Section 22.01.
“Dekatherm” or “Dth” means one MMBtu.
“Development Cost Amount” has the meaning specified in Section 3.04.
“Development Costs” has the meaning specified in Section 3.04.
“Diligence” means the use of the applicable Party’s best effort, exercised on a
prompt, substantive, consistent and persistent basis and in good faith, and
subject to the Party’s commercially reasonable efforts to obtain necessary
regulatory approvals and commercially reasonable efforts to obtain necessary
contractual rights, or amendments thereto, and in accordance with the Standards,
where applicable, as set out in these definitions below. 
“Diligently” shall have a correlative meaning.  The Party to whom Diligence is
owed shall cooperate in good faith to support the other Party’s efforts.  Costs
incurred or committed by ELC in exercising Diligence under the terms of this
Agreement shall qualify as Development Costs.
“Disclosing Party” has the meaning specified in Section 25.01.
“EEC” has the meaning specified in the recitals.

3

--------------------------------------------------------------------------------

EXECUTION VERSION



“EEC Precedent Agreement” has the meaning specified in the recitals.
“EEC Service Agreement” has the meaning specified in the EEC Precedent
Agreement.
“EEC Shipper Agreement” has the meaning specified in the EEC Precedent
Agreement.
“EEC Turnaround Project” has the meaning specified in the EEC Precedent
Agreement.
“Elba Express Pipeline” means the existing interstate pipeline to be modified by
EEC for the transportation of Gas to the ELC Liquefaction Facilities.
“Elba Island Terminal” has the meaning specified in the recitals.
“ELC” has the meaning specified in the introductory paragraph.
“ELC FERC Order” has the meaning specified in Section 2.03(f).
“ELC Liquefaction Facilities” has the meaning specified in the recitals.
“EPC Contract” means the agreement to be entered into by ELC with a contractor
with the engineering, procurement and construction of the ELC Liquefaction
Facilities (excluding the delivery of the Liquefaction Units to the ELC
Liquefaction Facilities site).
“Estimated Retainage” has the meaning specified in Section 14.02(a).
“Event of Default” has the meaning specified in Section 22.01.
“Evergreen Extension” has the meaning specified in Section 2.02(b).
“Execution Date” has the meaning specified in the introductory paragraph.
“Expert Dispute” has the meaning specified in Section 23.03.
“FEED Contract” or “FEED Contractor” shall mean the front end engineering design
contract and contractor which shall provide the engineering for constructing and
installing the ELC Liquefaction Facilities.
“FERC” means the Federal Energy Regulatory Commission or any successor agency.
“FERC Authorization” means authorization from FERC under Section 3 of the
Natural Gas Act to construct the ELC Liquefaction Facilities.
“Final In-Service Deadline Date” shall have the meaning set forth in Section
5.05.
“First In-Service Date” has the meaning specified in Section 2.01.
“First Start-Up Window” has the meaning specified in Section 5.01.
“Force Majeure” has the meaning specified in Section 16.01.
“Fourth Start-Up Window” has the meaning specified in Section 5.01(c).

4

--------------------------------------------------------------------------------

EXECUTION VERSION



“FTS Agreements” has the meaning specified in the SLNG Precedent Agreement.
“Full Capacity Date” means the date on which each of the Liquefaction Units have
either (a) achieved In-Service Date or (b) been rejected by Customer pursuant to
Section 5.05.
“Gas” means any saturated hydrocarbon or mixture of saturated hydrocarbons
consisting essentially of methane and other combustible and non-combustible
gases in a gaseous state
“Gas Day” means a period of twenty-four (24) consecutive hours beginning at 9:00
a.m. Central Clock Time. The date of a Gas Day shall be that of its beginning.
“Gas Specifications” means the pressure specifications and quality standards set
forth in Exhibit E.
“Governmental Authority” means any governmental body or any subdivision, agency,
court, commission (including FERC) or authority thereof, of any nation or state
or any quasi-governmental or private body exercising any regulatory or taxing
authority thereunder.
“Governmental Authorizations” has the meaning specified in Section 2.03(a).
“Gross Heating Value” means the number of Btu’s produced on a dry basis by the
combustion, at a constant pressure, of the amount of Gas which would occupy a
volume of one Cubic Foot at a temperature of 60 degrees Fahrenheit at a pressure
of 14.73 pounds per square inch absolute with air of the same temperature and
pressure as the Gas, when the products of combustion are cooled to the initial
temperature of Gas and air and when the water formed by combustion is condensed
to the liquid state.
“Guaranty” has the meaning specified in Section 27.01(a).
“Guaranty Limit” has the meaning specified in Section 27.01(a)
“Heel” shall mean that residual amount of LNG in each LNG storage tank at the
Elba Island Terminal, in excess of the sum of Customer’s and all other
customers’ inventories of LNG in such storage tank, as recommended by the tank
manufacturer or consistent with accepted industry practice for such purpose in
order to maintain an operationally cryogenic state in each LNG storage tank.
“Indemnifying Party” has the meaning specified in Section 21.01(a).
“Indemnitee” has the meaning specified in Section 21.02(b)(i).
“Indemnitee Group” means, with respect to a Party, such Party, its Affiliates
and their respective officers, directors and employees; provided, however, for
purposes of this definition, Affiliates shall not include the other Party
hereto.
“Indemnitor” has the meaning specified in Section 21.02(b)(i).
“In-Service Date” has the meaning specified in Section 5.01.
“In-Service Deadline Date” has the meaning specified in Section 5.01(e).
“Insolvent” with respect to a Person shall mean that such Person:

5

--------------------------------------------------------------------------------

EXECUTION VERSION



(a)    makes a general assignment for the benefit of creditors; (ii) files a
voluntary bankruptcy petition; (iii) becomes the subject of an order for relief
or is declared insolvent in any federal or state bankruptcy or insolvency
proceeding; (iv) files a petition or answer seeking for a reorganization,
arrangement, composition, readjustment, liquidation, dissolution, or similar
relief under any law; (v) files an answer or other pleading admitting or failing
to contest the material allegations of a petition filed against such Person in a
proceeding of the type described in subclauses (i) through (iv) above; or (vi)
seeks, consents, or acquiesces to the appointment of a trustee, receiver, or
liquidator of such Person or of all or any substantial part of such Person’s
properties; or
(b)    against which a proceeding seeking reorganization, arrangement,
composition, readjustment, liquidation, dissolution, or similar relief under any
law has been commenced and 60 days have expired without dismissal thereof or
with respect to which, without such Person’s consent or acquiescence, a trustee,
receiver, or liquidator of such Person or of all or any substantial part of such
Person’s properties has been appointed and 60 days have expired without such
appointments having been vacated or stayed, or 60 days have expired after the
date of expiration of a stay, if the appointment has not previously been
vacated.
“Integrated Project Oversight Team Agreement” means the agreement among SUSGP,
Southern Liquefaction Company, L.L.C., EEC, SLNG and ELC to form an integrated
project oversight team to oversee the implementation of the construction of the
ELC Liquefaction Facilities, the EEC Turnaround Project and the SLNG Export
Project, provide coordination and synchronization and provide a means to resolve
any conflict among the ELC Liquefaction Facilities, the EEC Turnaround Project
and the SLNG Export Project.
“Interstate Pipelines” shall mean EEC, CGT and SNG and any other pipeline which
may be connected to ELC at the Twin 30s Interconnection.
“IRR” has the meaning specified in Exhibit D.
“KM Entities” means SNG, SLC, SLNG, EEC, and SNG Pipeline Services Company,
L.L.C.
“KM Technical Services Agreement” means the agreement to be entered into between
SNG Pipeline Services Company, L.L.C. and ELC for the provision of certain
services and personnel support in connection with the development, design,
engineering, construction, commissioning, and start-up of the ELC Liquefaction
Facilities.
“LLC Agreement” means that certain Limited Liability Company Agreement for the
formation of Elba Liquefaction Company, L.L.C., with Southern Liquefaction
Company, L.L.C. and Shell US Gas & Power L.L.C. as members.
“Law” or “Laws” means any applicable statute, law (including common law), rule,
ordinance, regulation, ruling, requirement, writ, injunction, decree, order or
other official act of or by any Governmental Authority or any arbitral tribunal,
whether such Laws now exist or hereafter come into effect.
“LIBOR” means the British Bankers Association Interest Settlement Rate offered
for deposits in United States dollars for three (3) months in an amount equal,
or approximately equal, to the amount in respect of which interest is to be
calculated under this Agreement displayed on the appropriate page of the Bridge
Telerate screen at or about 11.00 am London time on the first Day of the period
for which interest is to be calculated, or, if such Day is not a Day on which
banks are open for business in London, on the next following Day on which banks
are open for business in London, and such rate shall be redetermined on the same
basis on the first Day of each succeeding period of ninety (90) Days for so long
as any amount upon which interest is to be calculated hereunder remains owing
and unpaid. If Bridge Telerate fails to display

6

--------------------------------------------------------------------------------

EXECUTION VERSION



such rate on any Day when a rate is to be determined as aforesaid, but such rate
is so displayed on the Reuters information service or is available directly from
the British Bankers Association, it shall be determined from that source
accordingly. If that alternative source is not available on a Day when a rate is
to be determined, the rate per annum shall be the three (3) month inter-bank
rate for US dollar deposits quoted on the relevant date by a prime bank in the
London inter-bank market, selected at the sole discretion of the Party to whom
is owed the amount in respect of which interest is to be calculated under this
Agreement. A reference to an interest rate of LIBOR plus a specified percentage
is a reference to an annual rate equal to LIBOR plus the specified number of
percentage points per annum.
“Liquefaction Demand Quantity” or “LDQ” has the meaning specified in Section
4.02 and is more technically defined in Exhibit C, hereto.
“Liquefaction Services” has the meaning specified in Section 4.01(a).
“Liquefaction Threshold Date” means the date on which all of the initial Phase I
six (6) Liquefaction Units (excluding any Liquefaction Units that are not placed
in service prior to the In-Service Deadline Date for that specific Liquefaction
Unit) have been placed in-service.
“Liquefaction Unit” has the meaning assigned to the term “MMLS Unit” in the MMLS
Purchase Agreement.
“LNG” means Gas in liquid state at or below its boiling point and at or near
atmospheric pressure.
“LNG Balance” has the meaning specified in Section 3.3 of the applicable Rate
Schedule in SLNG’s FERC Gas Tariff.
“LNG Specifications” has the meaning specified in Section 10.02.
“MAO Agreement” has the meaning specified in the recitals.
“Mcf” means 1,000 Cubic Feet of Gas.
“MMBtu” means 1,000,000 Btus. One MMBtu is equivalent to one dekatherm.
“MMLS Purchase Agreement” means the agreement that ELC will enter into with
SUSGP or its Affiliate to acquire the Liquefaction Units for Phase I and Phase
II, if applicable.
“Month” means a period beginning on the first Gas Day of a calendar month and
ending on the commencement of the first Gas Day of the next succeeding calendar
month.
“Moody’s” means Moody’s Investor Services, Inc., or any successor thereto.
“MTPA” means million tonnes of LNG per annum.
“NAESB Standard” means the standards issued by the North American Energy
Standards Board and adopted by FERC in its regulations governing interstate
natural gas companies.
“Nomination Cycles” means the “timely” and “evening” cycles specified in the
NAESB Standards.

7

--------------------------------------------------------------------------------

EXECUTION VERSION



“Non-FTA Permit” means the authorization from the U.S. Department of Energy to
allow SLNG to export LNG from the Elba Island Terminal to non-Free Trade
Agreement countries.
“Non-Shell Guarantor” has the meaning specified in Section 27.01(b)(i)(B).
“Notice to Proceed” means the notice to proceed with construction of the ELC
Liquefaction Facilities issued by the Federal Energy Regulatory Commission’s
Office of Energy Projects.
“Operating Balancing Agreement” or “OBA” means a contract between ELC and EEC
that specifies the procedures to manage operational variances at the Twin 30s
Interconnection.
“Operating Services Agreement” means the agreement to be entered into between
Shell Global Solutions (US) Inc. or its Affiliate and SLNG, pursuant to which
Shell Global Solutions (US) Inc. or its Affiliate will provide technical
services to SLNG with respect to SLNG’s operation of the ELC Liquefaction
Facilities.
“Party” and “Parties” have the meanings specified in the introductory paragraph.
“Performance Standards” shall mean those standards of performance for the
Liquefaction Units individually and collectively set forth in Exhibit B attached
hereto.
“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company, Governmental Authority or other entity.
“Phase I” has the meaning specified in the recitals.
“Phase I Liquefaction Facilities” shall mean the initial six (6) Liquefaction
Units to be constructed as Phase I of the ELC Liquefaction Facilities.
“Phase II” has the meaning specified in the recitals.
“Phase II Liquefaction Facilities” shall mean the Additional Liquefaction Units
which, if elected, shall be constructed as Phase II of the ELC Liquefaction
Facilities.
“Phase II Liquefaction Threshold Date” means the date on which all of the
Additional Liquefaction Units, if elected, (excluding any Additional
Liquefaction Units that are not placed in service prior to the In-Service
Deadline Date for that specific Liquefaction Unit) have been placed in-service.
“Posting Entity” has the meaning specified in Section 27.02.
“Prefiling Request” means ELC’s application to the FERC to utilize the prefiling
process pursuant to the FERC Regulations.
“Primary Term” has the meaning specified in Section 2.01.
“Primary Term Extension” has the meaning specified in Section 2.02(a).
“Primary Term Option Notice” has the meaning specified in Section 22.05(d).
“Progress Report” has the meaning specified in Section 5.03(b).

8

--------------------------------------------------------------------------------

EXECUTION VERSION



“Proposed In-Service Date” has the meaning specified in Section 5.01(a).
“Ramp-Up Profile” has the meaning specified in Section 5.01.
“Reasonable and Prudent Operator” means performance of the Liquefaction Services
by taking commercially reasonable efforts to carry out its responsibilities and
to cause its contractors, subcontractors, and vendors (not including the vendor
and manufacturer of the Liquefaction Units) furnishing labor, services, or
materials to the ELC Liquefaction Facilities to carry out their responsibilities
in accordance with each of the following: (a) in a good and workmanlike manner,
(b) as a reasonable and prudent liquefaction facility operator, (c) with the
same degree of diligence and care that it exercises with respect to the
management and operation of the Elba Island Terminal and those of its Affiliates
(and that such Affiliates exercise with respect to the operations of their LNG
Facilities), (d) consistent with the operating standards of ELC as defined in
the MAO Agreement including the Owner Policies (as defined in the MAO Agreement)
and the Manual of Technical and Operating Standards (as defined in the MAO
Agreement), provided that such standards do not conflict with any applicable
governmental regulations or rules; and (e) in compliance in all material
respects with all Applicable Laws.
“Reasonable Efforts” means the undertaking of such good faith efforts by the
applicable Party as are commercially and technically prudent under the
circumstances.
“Receiving Party” has the meaning specified in Section 25.01.
“Required Credit Support” means credit support provided to ELC pursuant to
Article XXVII.
“Retainage” has the meaning specified in Section 14.02.
“S&P” means Standard & Poor’s, a division of McGraw-Hill Companies, Inc., or any
successor thereto.
“Second Start-Up Window” has the meaning specified in Section 5.01(a).
“Service Failure Credit” has the meaning specified in Section 14.03(a).
“Service Interruption” has the meaning specified in Section 14.03(a).
“Service Termination Fee” has the meaning specified in Section 22.05(d).
“Shell Board” has the meaning specified in Section 3.02(e).
“Shell Entities” means SUSGP, Customer, and Shell Global Solutions (US) Inc.
“Shell Guarantor” has the meaning specified in Section 27.01(b)(i)(A).
“Shell Technical Services Agreement” means the agreement to be entered into
between Shell Global Solutions (US) Inc. and ELC for the provision of certain
services and personnel support in connection with the development, design,
engineering, construction, commissioning and start-up of the ELC Liquefaction
Facilities.
“SLC” shall mean Southern Liquefaction Company, L.L.C., which is the Kinder
Morgan Inc., member of ELC.

9

--------------------------------------------------------------------------------

EXECUTION VERSION



“SLNG” has the meaning specified in the recitals.
“SLNG Delivery Point” means the interconnection between the ELC Liquefaction
Facilities and the SLNG facilities at the Elba Island Terminal.
“SLNG Export Project” has the meaning specified in the SLNG Precedent Agreement.
“SLNG Precedent Agreement” has the meaning specified in the recitals.
“SNG” means Southern Natural Gas Company, L.L.C.
“SoNet” means ELC’S electronic communication system as more specifically
described in Section 26.01.
“Stabilized Condensate” means those liquid hydrocarbons produced in conjunction
with Gas liquefied in the ELC Liquefaction Facilities and that are collected in
the ELC Liquefaction Facilities and not redelivered as part of the LNG stream to
the SLNG Delivery Point and that meet the Stabilized Condensate Specifications.
“Stabilized Condensate Specifications” has the meaning specified in Section
10.03.
“Standards” means (i) the lowest reasonable cost; (ii) following good
engineering and construction practices; (iii) consistent with nationally
accepted standards for the design and construction of similar facilities; (iv)
consistent with the operating standards of Shell Oil Company for comparable
facilities or equipment provided that such standards do not conflict with any
applicable governmental regulations or rules; and (v) in compliance with all
applicable codes, laws, policies and regulations in the United States.
“Start-Up Gas” has the meaning specified in Section 5.04(b).
“Start-Up Period” shall mean, for each Liquefaction Unit or group of
Liquefaction Units, as applicable, the period of time commencing on the first
date on which hydrocarbons are introduced into the equipment associated with
such Liquefaction Unit or group of Liquefaction Units and ending on the
In-Service Date of such Liquefaction Unit or group of Liquefaction Units, all as
more particularly described in Exhibit H hereto.
“SUSGP” means Shell US Gas and Power, LLC.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges, liabilities or withholdings (including interest, fines,
penalties or additions to tax) imposed by any Governmental Authority, including
any value-added tax, sales tax, stamp duty, import duty, tax on foreign currency
loans or foreign exchange transactions, excise tax, property tax, registration
fee or license, water tax or environmental, energy or fuel tax including any
interest, penalties or other additional thereon. Taxes shall exclude any amounts
described in the immediately preceding sentence that are (a) imposed solely on
account of the corporate existence of the payor or its Affiliates or (b) imposed
on the revenue, income or profits of the payor or its Affiliates.
“Term” means the Primary Term, as may be extended pursuant to Section 2.02.
“Termination Event” has the meaning specified in Section 22.02.

10

--------------------------------------------------------------------------------

EXECUTION VERSION



“Termination Notice” has the meaning specified in Section 22.03(a)(i)(B).
“Third Party Claim” has the meaning specified in Section 21.02(b)(i).
“Third Start-Up Window” has the meaning specified in Section 5.01(b).
“Transaction Agreements” means the LLC Agreement, the EPC Contract, the
Integrated Project Oversight Team Agreement, the Shell Technical Services
Agreement, the KM Technical Services Agreement, MMLS Purchase Agreement, the MAO
Agreement, the Operating Services Agreement, the EEC Precedent Agreement, the
EEC Service Agreement, the SLNG Precedent Agreement, and the FTS Agreements.
“Twin 30s Interconnection” means the interconnection with the two 30-inch
pipelines that are connected to Elba Island and the ELC Liquefaction Facilities.
The Twin 30s pipelines are owned by the interstate pipeline systems of SNG, EEC
and CGT, which shall be referred to collectively as the “Interstate Pipelines.”
“Unit Ramp-Down Estimate” has the meaning specified in Section 5.01.
“Unit Reduction” means the reduction of any Liquefaction Unit to a level of less
than 50% of its liquefaction capacity at any time, subject to ELC’s obligation
to use Reasonable Efforts to avoid such reduction.
“Unit Reduction Threshold” means, with respect to any Contract Year, one (1)
Unit Reduction multiplied by the number of Liquefaction Units that are
in-service during such Contract Year; provided, however, the Unit Reduction
Threshold shall apply to the total number of Unit Reductions during the Contract
Year regardless of the Liquefaction Unit or Units to which the Unit Reduction
applies.
“Unstabilized Condensate” shall mean those liquid hydrocarbons produced in
conjunction with Gas liquefied in the ELC Liquefaction Facilities and that are
collected in the ELC Liquefaction Facilities and not redelivered as part of the
LNG stream to the SLNG Delivery Point and that meet the Unstabilized Condensate
Specifications.
Section 1.02    Principles of Interpretation. In this Agreement:
(a)    The meanings set forth for defined terms in Section 1.01 shall be equally
applicable to both the singular and plural forms of the terms defined and the
masculine, feminine or neutral gender shall include all genders.
(b)    All references in this Agreement to clauses, sections, appendices,
schedules and exhibits are to clauses, sections, appendices, schedules and
exhibits in or to this Agreement unless otherwise specified.
(c)    The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole (including
any appendices, schedules or exhibits) and not to any particular provision
hereof.
(d)    References in this Agreement to any Applicable Law shall be construed as
a reference to such Applicable Law, as the same may be re-enacted,
re-designated, amended or extended from time to time.

11

--------------------------------------------------------------------------------

EXECUTION VERSION



(e)    The table of contents and the headings of the several sections and
subsections of this Agreement are intended for convenience only and shall not in
any way affect the meaning or construction of any provision herein or therein.
(f)    References to the words “include” or “including” shall be deemed to be
followed by “without limitation” or “but not limited to”, whether or not they
are followed by such phrases or words of similar import.
(g)    Unless otherwise specified herein, all times stated in this tariff are
Central Clock Time.
ARTICLE II
TERM; APPROVALS
Section 2.01    Term. This Agreement shall be effective as of the Execution
Date, and, subject to the commissioning and start-up provisions set forth in
Article V, service under this Agreement shall commence on the first date on
which all of the following are satisfied (such date, the “First In-Service
Date”):
(a)    the first Liquefaction Unit is placed in service in accordance with the
provisions of Article V regardless of the order or sequence in which
commissioning and start-up of multiple Liquefaction Units is performed, and
(b)    all conditions precedent set forth in Article III have been satisfied or
waived.
Service under this Agreement shall continue until the twentieth (20th)
anniversary of the Liquefaction Threshold Date; provided, however, if Phase II
is elected, then this Agreement shall continue until the twentieth (20th)
anniversary of the Phase II Liquefaction Threshold Date (“Primary Term”), unless
terminated earlier pursuant to Article XXII.
Section 2.02    Extension.
(a)    The Term of this Agreement shall be extended for an additional five (5)
years (“Primary Term Extension”) if Customer does not provide notice to ELC in
writing of its election to terminate this Agreement at the end of the Primary
Term on or before the date that is *** prior to the end of the Primary Term.
(b)    After the end of the Primary Term Extension, this Agreement shall be
extended on a year to year basis (“Evergreen Extension”), subject to termination
by either Party upon written notice to the other Party at least *** prior to the
end of the Primary Term Extension or any Evergreen Extension. Upon termination
of this Agreement, ELC and Customer shall be relieved of further obligation to
the other Party except to complete Liquefaction Services underway on the Gas Day
prior to the effective date of termination, to render any required reports, to
dispose of any byproducts including Condensate, to make payment for services
rendered, in each case as provided hereunder, as well as all provisions of this
Agreement that expressly survive termination.
Section 2.03    Approvals.
(a)    ELC agrees to seek Diligently and in a manner consistent with the terms
of this Agreement and the Liquefaction Service contemplated hereunder, the
regulatory approvals, including authorizations from the FERC under Section 3 of
the Natural Gas Act to construct the

12

--------------------------------------------------------------------------------

EXECUTION VERSION



Liquefaction Facilities and to provide the Liquefaction Service and
authorizations or approvals from any other regulatory agencies or governmental
permits as may be necessary to survey, construct, install and operate the
Liquefaction Facilities and perform the Liquefaction Service, collectively along
with the FERC Authorizations referred to as the “Governmental Authorizations.”
(b)    ELC reserves the right to file and prosecute applications for any
required approval, any supplement or amendment to an application, and to seek
any court review as ELC reasonably deems in the best interests of the ELC
Liquefaction Facilities.
(c)    The Parties agree to execute and deliver all other reasonable additional
instruments and documents and to do all other acts as may be reasonably
necessary to effect the terms and provisions of this Agreement.
(d)    The Parties shall work cooperatively to draft the applications for the
Governmental Authorizations described in Sections 2.03(a); provided, however,
that ELC shall promptly (but in any event at least 30 days prior to the intended
filing date thereof) provide Customer with drafts of ELC’s application for the
Governmental Authorizations and any amendment(s) thereto, including, without
limitation, all exhibits and attachments, and materials relating to
environmental matters (with the exception of confidential information of other
shippers); provided, further, ELC shall not make any material changes to such
applications thereafter without prior notice to Customer, in which event
Customer will have another opportunity to comment on those parts of the draft
applications, under the procedures set forth herein. Customer will notify ELC
within eight (8) business days after the date of receipt of such draft
applications and within three (3) business days after the receipt of any
amendments or modification thereto whether Customer has any reasonable
objections to such applications, describe the specific language to which it
objects, and allow ELC a reasonable opportunity to revise such applications to
address the Customer’s objections. ELC shall endeavor in good faith to
incorporate Customer’s comments on such drafts in to ELC’s filing(s) with the
applicable regulatory agencies to the extent such comments are not inconsistent
with this Agreement, including all appendices hereto. Customer will have no
obligation to support such applications if (a) Customer has provided notice of
such objections to ELC and ELC has not adequately addressed the objections in
Customer’s reasonable judgment, or (b) if ELC makes a modification to any
section of the applications that was not previously provided to Customer that
materially changes the scope, content or intent of the section being modified,
and Customer determines, in its reasonable judgment, that such material
modification(s) to the applications contain any new or revised provision, term
or condition that is inconsistent with this Agreement or materially adverse to
Customer.
(e)    ELC shall provide Customer with reasonable advance notice of all
pre-arranged meetings between ELC and any Governmental Authorities where the ELC
Liquefaction Facilities may be discussed and Customer shall have the opportunity
to attend such meetings. To the extent permitted by law, ELC shall copy, or
provide a corresponding copy to, Customer of all correspondence that ELC
receives between any Governmental Authorities and ELC or its Affiliates that
mentions the ELC Liquefaction Facilities.
(f)    ELC shall endeavor with Diligence to receive the order from FERC granting
the FERC Authorizations to construct the ELC Liquefaction Facilities and provide
the Liquefaction Services under the terms of this Agreement (“ELC FERC Order”),
on or before a date that is thirty (30) months after the date of ELC’s
submission of its initial application (which shall not be considered to be the
Prefiling Request or any filing in a FERC prefiling docket) to FERC with respect
to the ELC Liquefaction Facilities or any amendment thereto.

13

--------------------------------------------------------------------------------

EXECUTION VERSION



Section 2.04    Acceptance of Regulatory Approvals.
(a)    Upon ELC’s receipt of the ELC FERC Order, ELC shall promptly (but in any
event within five (5) days of receipt) provide copies of the ELC FERC Order to
Customer.
(b)    Within ten (10) days after the date of the ELC FERC Order, ELC shall
notify Customer in writing of ELC’s intent to accept or reject the ELC FERC
Order; provided, however, that in the event ELC notifies Customer of its intent
to reject the ELC FERC Order, such rejection may only be elected due to terms or
conditions in the ELC FERC Order that materially and adversely affect ELC and
such notification must specify those terms or conditions. Customer shall, within
ten (10) days after the date of the ELC FERC Order, notify ELC in writing of its
objection to any terms or conditions in the ELC FERC Order; provided, however,
that in the event Customer notifies ELC of its objection to the ELC FERC Order,
such objection shall only be elected due to terms or conditions in the ELC FERC
Order that materially and adversely affect Customer and such notification to ELC
must specify those terms or conditions.
Notwithstanding the above, in the event the ELC FERC Order issues and contains
the FERC Authorizations to the ELC Liquefaction Facilities as filed without
modification or condition (other than standard environmental conditions that
neither ELC nor Customer objected to at the time the environmental assessment
and/or draft environmental impact statement was issued for public comment) with
respect to the Phase I Liquefaction Facilities, then the ELC FERC Order shall be
presumed not to materially and adversely affect Customer or ELC.
(c)    In the event either Party issues notice in writing to the other Party
pursuant to Section 2.04(b) of its rejection or objection to the terms of the
ELC FERC Order, then the Party issuing such notice shall have the right to
terminate this Agreement, subject to the following;
(i)    This right to terminate the Agreement shall only extend for twenty-five
(25) days after the date of the ELC FERC Order and such right to terminate under
this Section 2.04 shall be deemed to be waived if such right is not exercised by
providing notice in writing to the other Party prior to the end of the
twenty-five (25) day period;
(ii)    ELC and Customer agree that prior to such termination they will consult
and discuss with each other and use commercially reasonable efforts to reach
agreement on how to accommodate the objectionable conditions or terms to the ELC
FERC Order in a mutually satisfactory manner that preserves the intent of this
Agreement and would allow the ELC Liquefaction Facilities to go forward and/or
on the filing of a request for rehearing with FERC challenging those elements of
the ELC FERC Order that are materially different conditions than those requested
in the FERC Authorizations or have a material and adverse effect on ELC or
Customer;
(iii)    In the event the Parties are unable to reach agreement through such
consultation and discussion, then the Party issuing the applicable notice of
rejection or objection may terminate this Agreement upon written notice thereof
to the other Party and upon such termination pursuant to this section and
receipt by ELC of the payment by Customer as provided in Section 3.04, the
Parties shall have no further obligations under this Agreement;
(iv)    In addition, in the event the Parties mutually agree on the filing of a
request for rehearing, in light of the rejection or objection notifications made
pursuant to Section

14

--------------------------------------------------------------------------------

EXECUTION VERSION



2.04(b), and either or both of the Parties files such a request for rehearing,
separately or jointly, which FERC neither grants nor denies within 365 days of
such filing, either Party may terminate this Agreement upon written notice to
the other Party absent an agreement otherwise, as provided below. During any
such 365 day period, subject to the conditions precedent set forth in Section
3.01(c) and Section 3.02(c), ELC shall Diligently seek FERC authorization of an
implementation plan, as such implementation plan and other pre-construction
activities are defined in the conditions attached to the ELC FERC Order prior to
receiving receipt of a Notice to Proceed from FERC, and shall Diligently proceed
with any such pre-construction implementation activities required by FERC. In
the event Customer requests in writing that ELC file its request with FERC for a
Notice to Proceed of the ELC Liquefaction Facilities prior to the expiration of
such 365-day period:
(A)    ELC shall notify Customer of its proposed timeframe to file such a
request for a Notice to Proceed no later than thirty (30) days prior to the date
on which ELC intends to file such a request with FERC;
(B)    Upon Customer’s receipt of ELC’s notice pursuant to Section
2.04(c)(iv)(A), the Parties mutually agree to consult and discuss with each
other regarding the development costs incurred to date, a proposed schedule and
proposed costs associated with the work shown on the proposed schedule and the
Parties shall use commercially reasonable efforts to reach agreement on the
course of action for a request for a Notice to Proceed with construction of the
ELC Liquefaction Facilities, including, but not limited to, (i) eliminating the
Parties’ rights to terminate; (ii) proceeding with certain agreed-upon tasks
relating to the commencement of construction such as site clearing or
fabrication of facilities until rehearing is granted or denied; (iii) filing the
request for the Notice to Proceed; and/or (iv) continuing to wait until the
rehearing order is issued by FERC. In the event the Parties are unable to agree
on such course of action, then either Party may terminate this Agreement in its
sole discretion upon written notice to the other. Such right to terminate shall
be waived if not exercised within five (5) business days of the meeting pursuant
to this Section 2.04(c)(iv)(B).
Upon such termination pursuant to this section and receipt by ELC of the payment
by Customer as provided in Section 3.04, the Parties shall have no further
obligations under this Agreement.
(d)    In the event either Party provides the other Party with notice of its
objection to the terms of the ELC FERC Order but does not exercise its election
to terminate this Agreement under Section 2.04 (c), such notifying Party shall
remain bound to perform its obligations under this Agreement, unless or until
termination occurs in another manner under the terms of this Agreement. In the
event that FERC issues an order in response to a request for rehearing filed
pursuant to Section 2.04(c)(iv) above that includes issues specifically related
to the Phase II Liquefaction Facilities, and such order denies all or a portion
of the request for rehearing related to the Phase II Liquefaction Facilities,
such denial shall not give rise to a right to terminate pursuant to Section
2.04(c) with regard to the Phase I Liquefaction Facilities. Nothing contained
herein shall prevent ELC or Customer from seeking rehearing of the ELC FERC
Order if it contains terms or conditions that either:

15

--------------------------------------------------------------------------------

EXECUTION VERSION



(i)    are materially different than those ELC applied for and which material
difference will result in a material increase or decrease, as applicable, of the
Negotiated Rate; or
(ii)    have any other materially adverse effect on the Party.
The right to seek rehearing shall not be waived even if ELC accepts the ELC FERC
Order or the Parties waive their rights to terminate as provided above. ELC’s
notification to Customer of its intent to accept the ELC FERC Order as provided
above shall not be deemed to be a satisfaction or waiver of the condition
precedent set forth in Section 3.01 unless or until the ELC FERC Order becomes
the final FERC order in the proceeding, or, the condition precedent is waived by
ELC, as provided in Section 3.03. A Party’s right to seek rehearing pursuant to
this paragraph is contingent on that Party’s first providing notice in writing
to the other Party of its intent to seek rehearing and the reasons thereof prior
to the deadline for filing such rehearing but no later than twenty (20) days
following issuance of the ELC FERC Order.
(e)    Nothing contained herein shall prevent ELC or Customer from seeking
appeal of a FERC order denying a request for rehearing filed pursuant to Section
2.04(e) or which contains terms or conditions that either:
(i)    are materially different than those ELC applied for and which material
difference will result in a material increase or decrease, as applicable, of the
Negotiated Rate; or
(ii)    have any other materially adverse effect on either Party.
In the event that FERC denies a request for rehearing from a Party, then the
Parties shall consult and discuss with each other and use commercially
reasonable efforts to reach agreement on the course of action for an appeal from
such denial. If the Parties are unable to agree on such course of action within
thirty (30) days after the date of such denial, then either Party may terminate
this Agreement upon written notice to the other Party; provided, however, such
right to terminate under this Section 2.04(f) shall be waived if not exercised
prior to the date ELC receives from FERC the Notice to Proceed. Upon such
termination pursuant to this Section 2.04(f) and receipt by ELC of the payment
by Customer as provided in Section 3.04, the Parties shall have no further
obligations under this Agreement.
(f)    Subject to any contrary provisions in Exhibit D, ELC shall have the
unilateral right to file before or after issuance of any ELC FERC Order, but not
later than the Phase I In-Service Date, for changes in its applications to the
FERC to construct and operate the Liquefaction Facilities so long as any such
change is consistent with the terms and conditions of this Agreement and does
not have a material adverse effect on Customer or so long as Customer has an
opportunity to review such filings pursuant to the procedures set forth in
Section 2.03(d).
ARTICLE III
CONDITIONS PRECEDENT; TERMINATION
Section 3.01    Conditions Precedent to ELC’s Obligations. Notwithstanding any
of the foregoing to the contrary, ELC’s obligation to construct and install the
ELC Liquefaction Facilities and to perform the

16

--------------------------------------------------------------------------------

EXECUTION VERSION



Service under this Agreement remains subject to the following conditions
precedent, which only ELC shall be able to waive:
(a)    Governmental Authorizations. ELC has received and accepted all necessary
Governmental Authorizations in connection with its performance under this
Agreement (except for those Governmental Authorizations which are permitted by
the applicable Governmental Authority to be obtained during construction), as
set forth in Section 2.03 and Section 2.04, and such Governmental Authorizations
are in full force and effect.
(b)    With respect to the Phase II Liquefaction Facilities, the affirmative
election by Customer as set forth in Section 4.03 to proceed with Phase II of
the ELC Liquefaction Facilities.
(c)    SLNG and EEC Conditions Precedent. ELC has received notice from SLNG and
EEC that SLNG and EEC have each accepted their respective authorizations from
FERC associated with the SLNG Export Project and the EEC Turnaround Project, and
that all conditions precedent associated therewith have been met or waived.
(d)    Execution of Other Agreements. Each of the Transaction Agreements has
been executed and delivered by each of the parties thereto.
Section 3.02    Conditions Precedent to Customer’s Obligations. Notwithstanding
any of the foregoing to the contrary, Customer’s obligation to receive the
Service under the Agreement remains subject to the following conditions
precedent, which only Customer shall be able to waive:
(a)    Governmental Authorizations. ELC has received and accepted all necessary
Governmental Authorizations in connection with its performance under this
Agreement (except for those Governmental Authorizations which are permitted by
the applicable Governmental Authority to be obtained during construction), as
set forth in Section 2.03 and Section 2.04, and such Governmental Authorizations
are in full force and effect.
(b)    With respect to the Phase II Liquefaction Facilities, the affirmative
election by SUSGP as set forth in Section 4.03 to proceed with Phase II of the
ELC Liquefaction Facilities.
(c)    SLNG and EEC Conditions Precedent. Customer has received notice from SLNG
and EEC that SLNG and EEC have each received and accepted their respective
authorizations from FERC associated with the SLNG Export Project and the EEC
Turnaround Project, and that all conditions precedent associated therewith have
been met or waived.
(d)    Execution of Other Agreements. Each of the Transaction Agreements has
been executed and delivered by each of the parties thereto.
(e)    Board Approval. ***.
Section 3.03    Conditions Precedent Mechanics.
(a)    Each Party shall keep the other Party reasonably informed as to the
progress being made towards satisfying the conditions precedent for which such
Party is responsible. Each Party shall notify the other Party promptly upon the
satisfaction or waiver of any condition precedent for which such Party is
responsible.

17

--------------------------------------------------------------------------------

EXECUTION VERSION



(b)    Upon the satisfaction or waiver of all conditions precedent under Section
3.01 and Section 3.02 (the “CP Date”), and notification of such satisfaction or
waiver by ELC and Customer, as applicable, ELC shall send to Customer a written
notice that the CP Date has occurred.
(c)    The government approvals, including, but not limited to, any Governmental
Authorizations required by this Article III shall be final and duly granted by
the authorities having jurisdiction; provided, however, that, for purposes of
this Article III, ELC or Customer may, at its option, elect to waive in writing
the condition that such approvals be final. If any condition precedent in
Section 3.01(a)-(d) or Section 3.02(a)-(d) remains unsatisfied, or if ELC or
Customer has not waived in writing the conditions precedent in Section
3.01(a)-(d) or Section 3.02(a)-(d), then at any time after thirty (30) months
have passed after the applications seeking the FERC Authorizations have been
filed, but before the satisfaction of all the conditions, either Party may
terminate this Agreement by giving the other Party thirty (30) days written
notice of termination. Any termination by ELC or Customer under Section 3.03(d)
shall be without liability for damages of either ELC or Customer to each other,
or to the shareholders, directors, officers, employees, agents, or consultants
of ELC or Customer, except for the Development Costs described in Section 3.04,
if applicable.
(d)    If the CP Date has not occurred by the date that is thirty (30) months
from the date of filing of the application for the FERC Authorization, either
Party may send notice to the other Party that the conditions precedent have not
been satisfied. If the CP Date has not occurred within ninety (90) Days
following any such notice, either Party may terminate this Agreement by
delivering written notice of termination to the other Party.
Section 3.04    Development Costs. In the event that either Party terminates
this Agreement pursuant to the terms of Section 2.04(c), Section 3.03(d) or
Section 8.04, Customer shall pay to ELC an amount (the “Development Cost
Amount”) equal to the Customer Allocation Percentage multiplied by the
Development Costs. The “Customer Allocation Percentage” is equal to ***.
“Development Costs” is equal to the applicable net amount of costs actually
incurred or committed to through the effective date of the applicable notice of
termination, including, but not limited to, costs for preparing and filing the
FERC Application, and any other necessary Governmental Authorizations, the cost
of performing any environmental or safety surveys, studies and proposals, the
cost of construction materials and equipment, including the cost of cancelling
any orders for materials, the cost of acquiring any land rights or right of way,
site clearing or site preparation, and the cost of designing, surveying,
engineering, and constructing the Expansion Facilities. In the event that this
Agreement terminates due to the failure of the condition precedent set forth in
Section 3.02(e) to be satisfied or waived, Customer shall pay to ELC a
Development Cost Amount with a Customer Allocation Percentage of *** of the
Development Costs, and such payment shall be Customer’s only liability to ELC
relating to such termination.
(a)    Within sixty (60) days after delivery of the notice of termination under
Section 2.04 or Section 3.03(d), or the Agreement terminates as of the date
specified in Section 3.02(e), ELC shall provide Customer with an invoice for the
Development Cost Amount. Customer shall pay such invoice provided that, at its
own cost and expense, Customer shall have the right to audit the books and
records of ELC relevant to the costs reflected in the invoice at a reasonable
time during normal business hours with at least five (5) days prior notice in
order to verify or review the Development Costs. Any such audit by Customer must
be initiated within thirty (30) days of the date of invoice. In the event an
audit shows any discrepancies or errors in ELC’s accounts, Customer shall
promptly send ELC notice of such discrepancy or error, and ELC shall issue a
credit or charge to the invoice according to the verified results of the audit.
Customer initiation of an audit under this Section 3.04(a) shall toll the due
date of payment of the invoice for the portion of the invoice

18

--------------------------------------------------------------------------------

EXECUTION VERSION



under dispute, which shall continue through resolution of any dispute that
arises with regard to the invoice.
(b)    If after completion of an audit described in Section 3.04(a), Customer
disputes by written notice to ELC the Development Costs contained in an invoice,
then ELC and Customer hereby agree to meet with each Party’s primary project
engineer assigned to the ELC Liquefaction Facilities to discuss the results of
the audit. If a resolution of the dispute cannot be reached after such meeting
or meetings, the Parties agree to refer the dispute to an expert for resolution
pursuant to Section 23.03.
(c)    Customer’s payment of the Development Cost Amount under this Section 3.04
shall be ELC’s sole and exclusive remedy relating to termination of this
Agreement, provided that such termination was proper under the terms of this
Agreement.
(d)    If, within a period of five (5) years after lawful termination of this
Agreement by Customer and payment of the Development Cost Amount under Section
3.04(a), ELC elects to proceed with a project using the same type of
Liquefaction Units at the same site on the Elba Island Terminal with any person
or entity, then ELC shall refund to Customer an amount of the Development Costs
paid by Customer to ELC equal to the then current value of material estimated to
be saved by ELC by using the design or survey work, components of permit
applications or materials previously paid for by Customer in the Development
Costs.
(e)    Upon issuance of a termination notice pursuant to Section 2.04 or Section
3.03(d), this Agreement shall terminate with immediate effect and each of the
Parties shall be discharged from its further obligations and liabilities
hereunder (other than with respect to provisions of this Agreement that
expressly survive termination), without prejudice to any rights, obligations or
liabilities that may have accrued up to the date of such termination.
ARTICLE IV
LIQUEFACTION SERVICES
Section 4.01    Liquefaction Service.
(a)    Liquefaction Services. Subject to the terms and provisions hereof, the
liquefaction services (“Liquefaction Services”) to be offered by ELC to Customer
shall consist of the following:
(i)    the receipt of Gas at the Twin 30s Interconnection in an amount up to the
LDQ;
(ii)    the processing, treatment and liquefaction of Gas;
(iii)    the re-liquefaction of Boil-Off Gas at Customer’s election;
(iv)    the delivery of LNG at the SLNG Delivery Point;
(v)    the collection, processing, and storage of Condensate;
(vi)    the measurement of the quantity of Gas received, Retainage, and LNG and
Condensate delivered under this Agreement;

19

--------------------------------------------------------------------------------

EXECUTION VERSION



(vii)    determination of the quality of Gas received and LNG and Condensate
delivered under this Agreement; and
(viii)    other activities directly related to ELC’s performance of the
foregoing.
(b)    Items Excluded from Liquefaction Services. Notwithstanding the foregoing,
except as otherwise provided in this Agreement, Liquefaction Services to be
offered by ELC to Customer shall not include the following:
(i)    the production, purchase, marketing, transportation or acquisition of Gas
and related activities;
(ii)    the delivery of Gas to the Twin 30s Interconnection and related
activities, except to the extent expressly contemplated in this Agreement;
(iii)    the procurement or maintenance of any Governmental Authorization other
than to the extent necessary to construct, install and operate the Liquefaction
Facilities and for ELC to provide and Customer to receive the Liquefaction
Service; and
(iv)    the marketing and transportation of Condensate from the ELC Liquefaction
Facilities and all activities related thereto, except to the extent expressly
contemplated in this Agreement.
Section 4.02    Liquefaction Demand Quantity. For any given Gas Day, the maximum
quantity of Gas that Customer may deliver to ELC at the Twin 30s Interconnection
(the “Liquefaction Demand Quantity” or “LDQ”) shall be stated within an
operating range depending on certain factors as specified and determined in
accordance with Exhibit C. The LDQ shall be amended prior to the Additional
Liquefaction Units being placed in service to reflect the Additional
Liquefaction Units.
Section 4.03    Additional Liquefaction Units. Upon notice from its Member,
SUSGP, that SUSGP has elected, pursuant to the provisions of the LLC Agreement,
for ELC to increase the number of Liquefaction Units to be incorporated into the
ELC Liquefaction Facilities, which such increase in Liquefaction Units elected
by SUSGP shall be a number of either two (2) or four (4) (such additional
Liquefaction Units, excluding any such Liquefaction Units that are rejected
pursuant to Section 5.05, the “Additional Liquefaction Units”), ELC shall
construct and install the Additional Liquefaction Units and Customer shall
accept and pay for Liquefaction Services from the Additional Liquefaction
Unit(s) in accordance with the terms and conditions of this Agreement and, in
particular, Exhibit D hereto, subject to satisfaction of the condition precedent
that, prior to the commencement of construction of the Additional Liquefaction
Unit(s), the Non-FTA Permit is in effect and sufficient for the export of a
quantity of LNG equal to (a) the maximum LNG production capacity of the ELC
Liquefaction Facilities (including production capacity from such Additional
Liquefaction Unit(s)) minus (b) the maximum LNG production capacity of the Phase
I Liquefaction Facilities.
Section 4.04    Service Rights.
(a)    Customer shall at all times during the Term have full rights to utilize
100% of the liquefaction capability that is available at any time of the ELC
Liquefaction Facilities.
(b)    Subject at all times to Customer’s firm rights under Section 4.04(a),
during any period in which Customer is not using, at minimum, a portion of the
capability equal to the Boil-

20

--------------------------------------------------------------------------------

EXECUTION VERSION



Off Gas from the Elba Island Terminal of the ELC Liquefaction Facilities, ELC
will allow SLNG the right to cycle Boil-Off Gas from the Elba Island Terminal
storage tank Heel through the ELC Liquefaction Facilities or bring in pipeline
Gas through the ELC Liquefaction Facilities to replenish the Heel; provided,
however, that such use of the ELC Liquefaction Facilities may not restrict or
prevent Customer from receiving Liquefaction Services and will not result in
Customer incurring incremental charges or fees as provided hereunder for any Gas
Day in which SLNG is using the ELC Liquefaction Facilities. Customer shall
receive a credit for the use of the ELC Liquefaction Facilities by SLNG in an
amount equal to the variable portion of the O&M Expense Fee and variable portion
of the Electric Power Fee, all as more particularly set forth in Exhibit D,
applicable to the volumes of Gas cycled by SLNG during a month. Such credit
shall be reflected on the applicable monthly invoice for Customer in accordance
with Article XV. In the event SLNG elects to utilize Boil-Off Gas to cycle the
LNG through the ELC Liquefaction Facilities or bring in pipeline Gas, ELC shall
provide at least 48 hours prior notice to Customer of SLNG’s notice to ELC of
SLNG’s intention to commence cycling the Boil-Off Gas or receiving pipeline Gas
and the projected number of Gas Days during which SLNG intends to use the ELC
Liquefaction Facilities.
(c)    Subject at all times to Customer’s firm rights under Section 4.04 (a),
ELC may, at its option provide Liquefaction Service on an interruptible basis
from time to time to third party shippers using the Liquefaction Facilities;
provided however, Customer shall receive a credit for such use of the ELC
Liquefaction Facilities by such third party in an amount equal to *** of the net
revenues generated from the interruptible service (i.e., less any variable
charges attributable to the interruptible service). Such credit shall be
reflected on the applicable monthly invoice to Customer in accordance with
Article XV.
ARTICLE V
START-UP; COMMISSIONING
Section 5.01    In-Service Date. The in-service date of each Liquefaction Unit
(the “In-Service Date”) shall be determined in accordance with the commissioning
and start-up procedures set forth in Exhibit H hereto which shall specify the
procedures under which ELC shall bring the units from mechanical completion
through commissioning and a start-up period to a point in time when each unit
meets the Performance Standards set forth in Exhibit B. Commissioning of
Liquefaction Units shall be performed in accordance with applicable FERC
requirements, which may include grouping of multiple Liquefaction Units during
the commissioning process. On the CP Date, or as soon as practicable thereafter,
ELC shall notify Customer of a three hundred sixty-five (365) Day period in
which the In-Service Date for each Liquefaction Unit is expected to occur (such
period, the “First Start-Up Window”), which shall commence in a consecutive
manner on or before the date that is twenty-four (24) months after the CP Date,
along with (x) the expected ramp-up profile for Start-Up Gas requirements for
each Liquefaction Unit or group of Liquefaction Units (the “Ramp-Up Profile”)
and (y) any expected ramp-down of existing Liquefaction Units to accommodate the
commissioning and start-up (the “Unit Ramp-Down Estimate”). The First Start-Up
Window for each Liquefaction Unit shall be narrowed as follows:
(a)    No later than three hundred sixty-five (365) Days in advance of the first
Day of the First Start-Up Window, ELC shall notify Customer of a one hundred
eighty (180) Day window (the “Second Start-Up Window”) falling within the First
Start-Up Window within which the In-Service Date for the applicable Liquefaction
Unit(s) is expected to occur (the “Proposed In-Service Date”), along with any
anticipated revisions to the applicable Ramp-Up Profile and Unit Ramp-Down
Estimate; provided, that if ELC fails to give timely notice, the Second Start-Up
Window shall be the latest possible one hundred eighty (180) Day window period
within the First Start-Up Window;

21

--------------------------------------------------------------------------------

EXECUTION VERSION



(b)    No later than one hundred eighty (180) Days in advance of the first Day
of the Second Start-Up Window, ELC shall notify Customer of a ninety (90) Day
window (the “Third Start-Up Window”) falling within the Second Start-Up Window
for the Proposed In-Service Date, along with any anticipated revisions to the
Ramp-Up Profile and Unit Ramp-Down Estimate; provided, that if ELC fails to give
timely notice, the Third Start-Up Window shall be the latest possible ninety
(90) Day window period within the Second Start-Up Window;
(c)    No later than ninety (90) Days in advance of the first Day of the Third
Start-Up Window, ELC shall notify Customer of a forty-five (45) Day window (the
“Fourth Start-Up Window”) falling within the Third Start-Up Window for the
Proposed In-Service Date, along with any anticipated revisions to the Ramp-Up
Profile and Unit Ramp-Down Estimate; provided, that if ELC fails to give timely
notice, the Fourth Start-Up Window shall be the latest possible forty-five (45)
Day window period within the Third Start-Up Window; and
(d)    No later than ten (10) Days in advance of the first Day of the Fourth
Start-Up Window, ELC shall notify Customer of the Proposed In-Service Date,
which shall fall within the Fourth Start-Up Window, along with any anticipated
revisions to the Ramp-Up Profile and Unit Ramp-Down Estimate; provided, that if
ELC fails to give timely notice, the Proposed In-Service Date shall be the
latest possible Day in the Fourth Start-Up Window. The Proposed In-Service Date
shall be the date so notified.
(e)    ELC shall promptly notify Customer if for any reason the In-Service Date
for the applicable Liquefaction Unit(s) is expected to occur after the last Day
of the current start-up window, and the applicable start-up window(s) shall be
adjusted accordingly; provided, however, if ELC is unable to achieve the
In-Service Date for the applicable Liquefaction Unit(s) on or before the Day
that is twelve (12) months after the last Day of the Fourth Start-Up Window (the
“In-Service Deadline Date”), Customer shall have the right to notify ELC that
the In-Service Date has not been achieved.
(f)    If the First In-Service Date has not occurred within ninety (90) Days
following the notice given by Customer pursuant to Section 5.01(e) after the
In-Service Deadline Date that the First In-Service Date has not been achieved,
then Customer shall have the right to elect in writing in its sole discretion to
either (i) provide ELC with a Termination Notice or (ii) extend the ninety (90)
Day period under this Section 5.01(f) until a cost estimate can be established
for the work to be performed to be able to place the Liquefaction Unit in
service and Customer makes an election as provided below. In the event Customer
elects the option to continue in (ii) above, then ELC shall develop and present
to Customer a written proposal for cost-effective alternatives for such
Liquefaction Unit, which may include the incurrence of additional capital costs
and/or the modification of the Performance Standards applicable to such
Liquefaction Unit. Such proposal shall be based on the best information then
available to ELC. Upon receipt of such proposal, Customer shall have the option,
in its sole discretion, as applicable, to (w) provide ELC with a Termination
Notice, (x) agree to the incurrence by ELC of such capital costs; (y) direct ELC
not to incur such capital costs and agree to a modification of the Performance
Standards or (z) agree to the incurrence by ELC of some, but not all, additional
capital costs and a modification of the Performance Standards. Customer shall
make such election in writing within fifteen (15) days of the date in which such
proposal is presented to Customer. Subject to Section 5.05, Customer’s election
under (x), (y) or (z) above shall continue to extend the ninety (90) Day period
under this Section 5.01(f) until the completion of the work associated with the
capital cost and/or the modifications to the Performance Standards can be met
and the performance testing of the Liquefaction Unit is complete in order to

22

--------------------------------------------------------------------------------

EXECUTION VERSION



meet the First In-Service Date. Any modification to the Performance Standards
shall be based on the actual performance of the Liquefaction Unit according to
the performance testing procedures and recommendations of the technical
engineers based on evaluation of such test results, consistent with the
provisions of Exhibit H.
(g)    If the In-Service Date for the applicable Liquefaction Unit(s) occurs
prior to the Proposed In-Service Date, Customer may in its sole discretion
deliver notice to ELC of its election to commence receiving Liquefaction
Services from such Liquefaction Unit(s) pursuant to the terms of this Agreement
effective as of the date specified in such notice, but in no event fewer than
seven (7) Days after the delivery of such notice. If Customer delivers such
election notice to ELC, the In-Service Date of the applicable Liquefaction
Unit(s) will be the date specified in such notice. If Customer does not elect to
commence Liquefaction Services from such Liquefaction Unit(s) prior to the
Proposed In-Service Date, then the In-Service Date with respect to such
Liquefaction Unit(s) will be the Proposed In-Service Date.
Section 5.02    Extension of Deadline Date for Delay Caused by Force Majeure.
The In-Service Deadline Date, any Proposed In-Service Date and any applicable
start-up window for any Liquefaction Unit shall be extended on a Day-for-Day
basis for each Day of delay resulting from an event of Force Majeure during
construction of that Liquefaction Unit. With respect to the First In-Service
Date only, in the event that any such delay exceeds forty-eight (48) months,
Customer shall have the right to terminate this Agreement by delivering written
notice of termination to ELC.
Section 5.03    Construction.
(a)    ELC shall consult with Customer on the design basis for the ELC
Liquefaction Facilities and shall keep Customer apprised on a regular and timely
basis of the estimated cost of the ELC Liquefaction Facilities and ELC’s
progress in obtaining regulatory approvals for the ELC Liquefaction Facilities
and constructing and modifying the ELC Liquefaction Facilities.
(b)    Beginning on the first month following the CP Date and every month
thereafter until the Full Capacity Date, ELC shall furnish to Customer an
interim progress report (each a “Progress Report”) specifying the progress in
the development, construction, commissioning and start-up of the ELC
Liquefaction Facilities since the last report and the expected progress towards
completing the construction, testing and start-up of the ELC Liquefaction
Facilities. Each Progress Report shall include the status and progress of
construction for each Liquefaction Unit, including information as to whether any
delays being experienced can reasonably be expected to result in a delay to the
Proposed First In-Service Date and any other information that Customer has
reasonably requested in writing in advance to enable Customer to evaluate the
status and progress of construction, testing and operational start-up of the ELC
Liquefaction Facilities. In addition to ELC’s obligation to provide Progress
Reports, ELC shall promptly notify Customer of any material event affecting the
ELC Liquefaction Facilities.
Section 5.04    Start-Up Period for each Liquefaction Unit.
(a)    During the Start-Up Period for a given Liquefaction Unit, Liquefaction
Services may be offered at less than the full capacity for any or all of the
Liquefaction Units. ELC shall notify Customer of changes in the capacity of each
Liquefaction Unit. The Parties acknowledge that during the Start-Up Period, the
level of Liquefaction Services, Gas requirements, and Retainage may vary
significantly.

23

--------------------------------------------------------------------------------

EXECUTION VERSION



(b)    During the Start-Up Period for a given Liquefaction Unit, upon request of
ELC, Customer shall use all Reasonable Efforts to procure and deliver to ELC the
quantity of Gas necessary for ELC to commission the given Liquefaction Unit
(“Start-Up Gas”). ELC shall deliver a notice of such request to Customer no
later than ten (10) Business Days before the last trading Day of the month prior
to the month during which such Start-Up Gas will be required. ELC shall deliver
all LNG and Condensate produced during the Start-Up Period for a given
Liquefaction Unit to Customer in accordance with the provisions of this
Agreement. Customer shall retain title to (i) all Gas tendered to ELC in
accordance with this Agreement, with the exception of quantities retained by ELC
as Retainage; and (ii) all LNG and Condensate produced during a Start-Up Period.
Customer warrants at the time it tenders Start-Up Gas to ELC pursuant to this
Agreement that it has title to such Start-Up Gas in accordance with Section
20.01.
(c)    If Customer fails to nominate Start-Up Gas in a reasonable time frame,
ELC shall have the right but not the obligation to purchase Gas in an amount
equal to the deficiency of Customer’s nomination on terms and conditions that
are reasonably acceptable to ELC using Reasonable Efforts to obtain the
prevailing market price, plus actual and reasonable incremental transportation
costs, incremental third party charges and other relevant costs, expenses and
fees. Customer shall reimburse ELC for ELC’s costs, expenses and fees in
purchasing Gas pursuant to this Section 5.04(c).
(d)    The Parties acknowledge and agree that, due to the nature of the ELC
Liquefaction Facilities’ operation during the Start-Up Period of any
Liquefaction Unit, ELC’s obligations to deliver LNG from any Liquefaction Unit
shall be subject to ELC’s ability to reasonably accept Gas and deliver LNG
during the Start-Up Period in light of construction, commissioning and testing
activities then being performed.
(e)    Operator shall act as a Reasonable and Prudent Operator to cause each
Liquefaction Unit to comply with the applicable Performance Standards by the end
of the applicable Start-Up Period in the most reasonably cost effective manner.
If during the Commissioning Period or the Start-Up Period, (i) a Liquefaction
Unit is unable to meet the In-Service Deadline Date or the applicable
Performance Standards in order to be placed in service, (ii) ELC determines that
capital costs in excess of $10,000,000 would have to be incurred by ELC in order
for such Liquefaction Unit to meet the In-Service Deadline Date or the
applicable Performance Standards and (iii) ELC has no right to be reimbursed for
such costs by any other Person, including Customer, then ELC shall develop and
present to Customer a written proposal for cost-effective alternatives for such
Liquefaction Unit, which may include the incurrence of additional capital costs
and/or the modification of the Performance Standards applicable to such
Liquefaction Unit. Such proposal shall be based on the best information then
available to ELC. Upon receipt of such proposal, Customer shall have the option,
in its sole discretion, to (x) agree to the incurrence by ELC of such capital
costs, (y) direct ELC not to incur such capital costs and agree to a
modification of the Performance Standards or (z) agree to the incurrence by ELC
of some, but not all, additional capital costs and a modification of the
Performance Standards. Customer shall make such election in writing within
fifteen (15) days of the date in which such proposal is presented in writing to
Customer. If Customer directs ELC to incur such costs, Customer may elect to
either (A) pay such costs to ELC in one lump sum (as well as a gross-up payment
equal to the federal and state income tax actually incurred associated with
receipt of such lump sum payment) or (B) include such costs in the calculation
of monthly fees pursuant to Exhibit D. Any modification to the Performance
Standards shall be based on the actual performance of the Liquefaction Unit
according to the performance testing procedures and recommendations of the
technical engineers based on evaluation of such test results, consistent

24

--------------------------------------------------------------------------------

EXECUTION VERSION



with the provisions of Exhibit H. Subject to Section 5.05, Customer’s election
to the incurrence of the capital cost under (x) or (z) above shall extend the
In-Service Deadline Date under Section 5.01(e) until the completion of the work
associated with the capital cost and the performance testing of the Liquefaction
Unit is complete. Subject to Section 5.05, Customer’s election to not incur the
capital cost under (y) above shall extend the In-Service Deadline Date under
Section 5.02(e), until the modification of the Performance Standards can be
determined and the performance testing of the Liquefaction Unit is complete with
respect to such Performance Standards. Notwithstanding anything contained
herein, if the additional cost of placing the Liquefaction Unit in service such
that it meets the applicable Performance Standards is less than $10,000,000,
then ELC shall act a Reasonable and Prudent Operator to perform the work or have
the work performed that is necessary to place the Liquefaction Unit in Service
and such associated costs shall be included in the monthly fees as set forth in
Exhibit D hereto.
Section 5.05    Customer Right to Reject Liquefaction Units. In the event
Customer notifies ELC after the In-Service Deadline Date that the In-Service
Date for any Liquefaction Unit has not been achieved as set forth above in
Section 5.01(e), and the In-Service Date for any Liquefaction Unit is not
achieved prior to the date that is sixty (60) Months after the last Day of the
applicable Fourth Start-Up Window (“Final In-Service Deadline Date”), Customer
may in its sole discretion elect to reject such Liquefaction Unit by delivering
notice of such rejection to ELC, and the LDQ and Performance Standards shall be
amended to reflect the reduction of the Liquefaction Unit. With respect to any
Liquefaction Unit after the First In-Service Date has been achieved, in the
event Customer gives such notice that the Final In-Service Deadline Date is not
achieved and the primary cause for such inability to meet the Final In-Service
Deadline Date is because of the failure of ELC to perform as a Reasonable and
Prudent Operator or because of the negligence of its EPC or FEED Contractor then
the costs associated with the individual Liquefaction Unit for which the Final
In-Service Deadline Date has not been achieved shall not be included in the
gross plant in the reservation fees set forth in Exhibit D hereto. With respect
to any Liquefaction Unit after the First In-Service Date has been achieved , in
the event Customer has elected under Section 5.04(e) above not to incur the
necessary capital costs to meet the Final In-Service Deadline Date or the
primary cause for such inability to meet the Final In-Service Deadline Date is
because of the failure, flaw or defect by the Liquefaction Unit manufacturer or
its vendor to meet the design specifications set forth in the Basis for Design,
then the costs associated with the individual Liquefaction Unit for which the
Final In-Service Deadline Date has not been achieved shall remain in the gross
plant in the reservation fees set forth in Exhibit D hereto less any applicable
refunds or reimbursements or insurance proceeds received by ELC.
Section 5.06    Modification of Performance Standards. If the Performance
Standards with respect to one or more Liquefaction Units are modified pursuant
to Section 5.01(f), Section 5.04(e), or Section 5.05, the Parties shall document
such modification by amending the applicable provisions of Exhibit B and Exhibit
C with respect to the applicable Liquefaction Unit(s).
ARTICLE VI
GAS AND LNG DELIVERY OBLIGATIONS
Section 6.01    Customer’s Obligation to Deliver Gas; ELC’s Obligation to
Receive Gas.
(a)    Customer, or its authorized agent as set forth in Section 8.03, shall be
entitled to deliver to ELC Gas on each Gas Day up to the LDQ at the Twin 30s
Interconnection. Customer shall nominate the quantities of Gas received by ELC
pursuant to Article XII. The volumes of Gas nominated by Customer for receipt by
ELC may be subject to variation each Gas Day as requested by Customer and
confirmed by ELC consistent with Customer’s LDQ as set forth in Exhibit C.

25

--------------------------------------------------------------------------------

EXECUTION VERSION



(b)    Upon nomination as set forth in Article XII, Customer may deliver to ELC
any quantity of Gas in any Gas Day consistent with the limitations set forth in
Exhibit C, provided that, (i) such quantity is confirmed by the upstream
interstate pipeline; (ii) the total quantity of Gas delivered to ELC does not
exceed the LDQ for such Gas Day; provided that such LDQ may be adjusted to take
into account any measured Boil Off Gas recycled from SLNG to ELC for the account
of Customer; (iii) any increases or decreases in the volume nominated for the
next Gas Day does not exceed the design capability of the ELC Liquefaction
Facilities (including the storage capacity of the Condensate storage tanks) or
cause risk or damage to the SLNG facilities downstream of the SLNG Delivery
Point; and (iv) any decrease in the volume of Gas nominated for such Gas Day
below the amount of Gas delivered for the previous Gas Day may not cause the
occurrence of a Unit Reduction that would be in excess of the Unit Reduction
Threshold. Customer shall have the option on any Gas Day to nominate overrun
quantities provided that ELC confirms that the Liquefaction Facilities have the
ability to receive, liquefy and deliver the additional volumes of Gas being
nominated as overrun on such Gas Day.
(c)    ELC shall confirm each nomination made by the Customer for receipt by ELC
in accordance with Article XII.
(d)    Receipts of Gas from Customer as provided in this Section 6.01 shall be
up to Customer’s LDQ, subject to the requirements set forth in this Section
6.01, and shall not be subject to interruption or prior claim unless and only to
the extent (i) of any event of Force Majeure that should cause ELC to limit
receipts of Gas on any Gas Day or nomination cycle as more particularly set
forth in Article XVI; or (ii) unscheduled maintenance and repairs at the ELC
Liquefaction Facilities that affect the performance of the Liquefaction Units.
In such event, ELC shall only limit receipts of Gas that are affected by the
event or Force Majeure or unscheduled maintenance and repairs for only so long
as such event or condition has an effect on the Liquefaction Services hereunder.
Section 6.02    ELC’s Obligation to Deliver LNG; Customer’s Obligation to
Receive LNG.
(a)    For all Gas received by ELC at the Twin 30s Interconnection, ELC shall
liquefy such Gas through the ELC Liquefaction Facilities and shall deliver a
volume of LNG and any vapor generated during the production of Condensate, net
of Retainage and Condensate, to Customer’s account with SLNG at the SLNG
Delivery Point. Such LNG shall be delivered at the SLNG Delivery Point by ELC
and such deliveries shall automatically increase Customer’s LNG Balance by the
amount delivered to Customer’s Service Agreements in the following order:
SNALNG-25 (LNG-3), SNALNG-11 (LNG-1), or other contracts Customer may enter into
under Rate Schedule LNG-2, unless otherwise specified by Customer by giving ELC
prior written notice of such change in priority. All LNG delivered and measured
by ELC at the SLNG Delivery Point shall be deemed to be delivered to Customer in
the form of LNG . Customer may have LNG delivered to another SLNG FTS or ITS
contract account not provided herein by giving ELC prior written notice of the
applicable volumes to be delivered into the designated account. If the contract
holder is a party other than Customer, ELC shall require confirmation in writing
of such third party’s consent and warranty that (i) such third party has a valid
FTS or ITS Service Agreement with SLNG and is eligible to receive quantities of
LNG for storage under the terms of SLNG’s FERC Gas Tariff; (ii) it is agreeable
that such quantities may be delivered to it by ELC at the SLNG Delivery Point
for storage; (iii) it has title or will have title to the LNG upon delivery;
and, (iv) proof of such title, if requested by ELC. In any case, the deliveries
to any specific SLNG account may not result in a LNG Balance which exceeds the
existing

26

--------------------------------------------------------------------------------

EXECUTION VERSION



maximum storage quantity of the SLNG FTS or ITS Service Agreement to which LNG
volumes are being delivered at the Elba Island Terminal.
(b)    ELC shall not be obligated to deliver LNG at the SLNG Delivery Point
unless equivalent quantities of Gas have been nominated for receipt by ELC at
the Twin 30s Interconnection or from the Boil Off gas delivered by Customer as
provided in Section 6.02(d). The volume of LNG available for delivery by ELC
shall be subject to adjustment each Gas Day based on the scheduled volumes
physically received from Customer for receipt by ELC at the Twin 30s
Interconnection or from the Boil Off gas delivered by Customer as provided in
Section 6.02(d) and based on fuel used and unaccounted for as otherwise provided
in Exhibit D.
(c)    Deliveries of LNG under the Liquefaction Services provided by ELC
hereunder shall be subject to the requirements set forth in Section 6.02(a) and
Section 6.02(b), and shall not be subject to interruption or prior claim unless
and only to the extent (i) of any event of Force Majeure on ELC or an event of
Force Majeure on the Interstate Pipelines that should cause ELC to limit
deliveries of Gas on any Gas Day as more particularly set forth in Article XVI
or (ii) unscheduled maintenance and repairs at the ELC Liquefaction Facilities
that affect the performance of the Liquefaction Units. In such event, ELC shall
only limit deliveries of LNG that are affected by the event of Force Majeure for
only so long as such event or condition has an effect on the Liquefaction
Services hereunder.
(d)    Customer shall have the right to elect to cycle the Boil Off Gas
allocated to it under its SLNG Service Agreement generated from the Elba Island
Terminal into the ELC Liquefaction Facilities for Liquefaction Services by ELC
under the terms of this Agreement; provided, however that ELC’s obligation to
receive from Customer its LDQ on any Gas Day from the Twin 30s Interconnection
shall be reduced by the amount of Customer’s share of Boil Off Gas being
delivered to ELC for Liquefaction Services during such Gas Day.
(e)    By no later than each January 1 during the Term, ELC shall provide to
Customer in writing a projected maintenance schedule for the twelve (12) month
period commencing on such January 1, including the expected impact (in duration
and amount) on the provision of Liquefaction Services. ELC shall use
commercially reasonable efforts to coordinate such maintenance schedule with the
maintenance schedules of SLNG and EEC to minimize the impact to Customer of such
maintenance.
Section 6.03    Allocation of Gas and LNG; Imbalances.
(a)    Receipt Point. On a Gas Day basis, ELC shall allocate the quantities of
Gas received at the Twin 30s Interconnection on Customer’s behalf to the account
of Customer based on the quantities of Gas scheduled by ELC. Any Gas Day
variance between scheduled nominations and actual volumes measured at the Twin
30s Interconnection shall be allocated to the OBA and any such imbalance at the
end of the month shall be resolved by the parties to the OBA, unless Customer
makes up the imbalance during the month.
(b)    Delivery Point. On a Gas Day basis, ELC shall allocate the quantities of
LNG delivered at the SLNG Delivery Point on Customer’s behalf to the SLNG
storage account designated by Customer based on the quantities of LNG measured
at the liquid measurement facilities located at the SLNG Delivery Point. Such
deliveries shall be deemed to be an increase to the LNG Balance under the SLNG
Service Agreement designated by Customer less any LNG that is boiled off and
allocated to Customer by ELC or SLNG as a result of deliveries by SLNG into the
tanks at the Elba

27

--------------------------------------------------------------------------------

EXECUTION VERSION



Island Terminal. In order to effectuate deliveries of LNG hereunder, Customer
must have an executed FTS Agreement in place with SLNG which allows SLNG to
receive and store the LNG.
ARTICLE VII
TAXES
Section 7.01    Responsibility.
(a)    Each Party shall be responsible for payment of all Taxes imposed on such
Party due to its activities hereunder. Any Party entitled to an exemption from
any Taxes shall furnish to the other Party any necessary documentation thereof.
Customer shall indemnify, defend and protect the ELC Indemnitee Group and hold
the ELC Indemnitee Group harmless from and against any claims for Taxes imposed
upon any ELC Indemnitee Group Member for which Customer is responsible
hereunder. ELC shall indemnify, defend and protect the Customer Indemnitee Group
and hold each Customer Indemnitee Group Member harmless from and against any
claims for Taxes imposed upon any Customer Indemnitee Group Member for which ELC
is responsible hereunder.
(b)    Each Party shall use Reasonable Efforts to take actions or measures
requested by the other Party in order to minimize Taxes for which the other
Party is liable under this Article VII, including providing applicable sales and
use tax resale or exemption certificates; provided that the other Party shall
pay such Party’s reasonable costs and expenses in relation thereto. If ELC is
required to collect Tax on a transaction governed by this Agreement, ELC shall
invoice such Tax as a separate line item on the invoice. ELC shall not collect
any such Tax for which Customer furnishes to ELC, in a timely manner, a valid
and properly completed exemption certificate or valid license for which Customer
may claim an available exemption from Tax. In the event that a refund
opportunity arises with respect to any Tax paid by Customer as a result of the
transactions governed by the Agreement, both Parties shall reasonably work
together to pursue such refund and the refund shall be paid to the party that
incurred the tax burden.
(c)    If a Party has made an indemnification payment to the other Party
pursuant to this Article VII with respect to any amount owed or paid by the
indemnified Party and the indemnified Party thereafter receives a refund or
credit of any such amount, the indemnified Party shall pay to the indemnifying
Party the amount of such refund or credit promptly following the receipt
thereof. The indemnified Party shall provide such assistance as the indemnifying
Party may reasonably request to obtain such a refund or credit.
Section 7.02    Withholding Taxes. If ELC or Customer (in either case, the
“Payor” for purposes of this Section 7.02) is required to deduct or withhold
Taxes from or in respect of any payments (whether in cash or in kind) to the
other Party under this Agreement, then:
(a)    the Payor shall make such deductions and withholdings;
(b)    the Payor shall pay the full amount deducted or withheld to the
appropriate Governmental Authority in accordance with Applicable Laws;
(c)    the Payor shall promptly furnish to the other Party the original or a
certified copy of a receipt evidencing such payment; and
(d)    the sum payable by the Payor to the other Party shall be increased by
such additional sums as necessary so that after making all required tax
deductions and withholdings of Taxes

28

--------------------------------------------------------------------------------

EXECUTION VERSION



(including deductions and withholdings of Taxes applicable to additional sums
payable under this Section 7.02(d)), the other Party receives an amount equal to
the sum it would have received had no such tax deductions or withholdings of
Taxes been made. The provisions of this Section 7.02(d) shall not apply when the
tax deductions and withholdings of Taxes are recoverable by ELC or any other
party as tax credits, tax deductions or any other form.
ARTICLE VIII
RIGHTS AND OBLIGATIONS OF THE PARTIES
Section 8.01    Operating Standards. ELC has the requisite skills, personnel and
experience required to pursue the development of the ELC Liquefaction Facilities
and has, or shall procure, the requisite skills, personnel and experience
required to design, permit, engineer, construct, complete, commission and
start-up the ELC Liquefaction Facilities in compliance with all Applicable Laws.
ELC shall manage and operate, or cause the management and operation of, the ELC
Liquefaction Facilities and perform the Liquefaction Services and all other
duties hereunder in compliance with all Applicable Laws, acting as a Reasonable
and Prudent Operator consistent with the Performance Standards. Receipts under
this Liquefaction Service shall occur at the prevailing pressures on the Twin
30’s from time to time. Deliveries under this Liquefaction Service shall be made
by ELC at the prevailing conditions at the SLNG Elba Island Terminal from time
to time.
Section 8.02    Hourly Natural Gas Flow. Customer may request to deliver, and
ELC shall use reasonable efforts to receive, Gas in excess of an hourly rate
equal to one twenty-fourth (1/24) of Customer’s Confirmed Nomination for Gas
consistent with current operating conditions and any Gas flow rate restrictions
imposed by the EEC Turnaround Project from time to time. If ELC determines in
its reasonable judgment that Customer’s deliveries of Gas in excess of the
hourly rate equal to one twenty-fourth (1/24) of Customer’s Confirmed Nomination
for Gas threaten the integrity of the ELC Liquefaction Facilities, ELC shall, if
reasonably practicable, give Customer notice prior to the beginning of the next
nomination cycle to reduce its deliveries of Gas at the Twin 30s Interconnection
to an hourly rate not greater than one twenty-fourth (1/24) of Customer’s
Confirmed Nomination for Gas. In the absence of a request by Customer for an
excess hourly rate, Customer shall deliver, and ELC shall receive, Gas at an
hourly rate equal to one twenty-fourth (1/24) of Customer’s Confirmed Nomination
for Gas.
Section 8.03    Use of Agent. Customer may elect for a third party or Affiliate
to act as agent for Customer in performing any acts required under this
Agreement; provided, however, in order for ELC to accept such Affiliate or third
party as Customer’s agent, Customer shall provide ELC with prior written notice
specifically affirming and acknowledging in writing its appointment of such
Affiliate or third party as agent. Prior to ELC accepting such agency, the
written notice shall be required to (a) grant to ELC specific authorization to
rely on the acts of the Affiliate or third party on behalf of Customer to carry
out the terms of this Agreement, (b) state specifically the scope and term of
the agency relationship between Customer and the Affiliate or third party, (c)
specify the authority given to the Affiliate or third party to perform acts on
Customer’s behalf, and (d) indemnify and hold harmless ELC for any loss or
damage occasioned by the agent’s actions or ELC’s reliance thereon. Such agency
relationship shall become effective as of the later of the date specified by
Customer in the notice or accepted by ELC, and shall continue until the earlier
of the date specified by Customer in the notice, or otherwise rescinded by
Customer’s written notice to ELC of such rescission.
Section 8.04    Agreement for Performance Standards and Commissioning and
Start-Up Procedures. Customer and ELC agree that the specifications and ranges
of operation of the Liquefaction Units to be set forth in the Performance
Standards in Exhibit B and to be described as LDQ in Exhibit C,

29

--------------------------------------------------------------------------------

EXECUTION VERSION



the measurement and testing provisions in Exhibit G, as well as the
Commissioning and Start-up Procedures to be set forth in Exhibit H have not been
completed because further engineering and development regarding the ELC
Liquefaction Facilities is necessary before such Performance Standards and LDQ
definition and Commissioning and Start-up Procedures can be developed and
finalized. Accordingly, the Parties agree in good faith with diligence to agree
upon the Performance Standards, measurement and testing provisions,
Commissioning and Start-Up Procedures and LDQ, as the parameters of such are
defined and determined according to the manufacturer’s recommendations, sound
engineering data, the Reasonable and Prudent Operator standard herein, and the
description set forth in Section 9.01 on or before the FERC Application is ready
to be submitted to FERC. The Parties will show their agreement and affirmation
of such standards by executing the Adoption and Ratification Certification
attached as Exhibit I to this Agreement which will adopt and ratify the terms of
Exhibits B, C, G and H. At such time the Adoption and Ratification Certification
is signed by both Parties, then the terms of such Exhibits B, C, G and I shall
be incorporated fully herein. If the Parties cannot agree on the Performance
Standards, LDQ, measurement and testing provisions and Commissioning and
Start-Up Procedures by the time the FERC Application is ready to be submitted to
FERC, then ELC shall not be required to file the FERC Application with FERC
until an agreement can be reached and the terms of the certificate in Exhibit I
is executed by both Parties. If the Parties cannot agree upon the terms of
Exhibits B, C, G or H within the parameters described above on or before sixty
(60) days after ELC gives Customer notice in writing that the FERC Application
is ready to be submitted to FERC, then either Party may terminate this
Agreement, provided, however, if either Party terminates this Agreement pursuant
to this Section 8.04, then Customer shall be obligated to pay to ELC the
Development Costs as set forth in Section 3.04.
Section 8.05    Annual Forecasts. In the event that Customer anticipates
utilizing less than 100% of the available capacity of the ELC Liquefaction
Facilities with respect to any calendar year, Customer shall deliver notice
thereof to ELC, along with an indicative and non-binding forecast of its planned
usage of the ELC Liquefaction Facilities, its proposed Gas deliveries, and LNG
production profile with respect to such calendar year.
ARTICLE IX
LIQUEFACTION FACILITIES
Section 9.01    ELC Liquefaction Facilities.
(a)    Commencing on the First In-Service Date and through the end of the Term,
the ELC Liquefaction Facilities shall consist of the facilities described below,
all as more fully described in Exhibit A:
(i)    LNG Liquefaction Units with capacity based on new and clean design
liquefaction capabilities of *** to the tanks as more specifically defined in
Exhibit B (“Base Liquefaction Capacity”);
(ii)    One or more pipeline interconnections between the Twin 30s
Interconnection and the ELC Liquefaction Facilities capable of receiving an
aggregate amount of Gas between 30,000 MMBtu and 500,000 MMBtu per Gas Day;
(iii)    Gas treatment facilities to remove impurities, including carbon
dioxide, sulfur compounds, moisture and mercury;
(iv)    Facilities to remove liquid hydrocarbons from Gas and related liquid
hydrocarbon storage facilities, including tank(s) with an aggregate capacity as
described in

30

--------------------------------------------------------------------------------

EXECUTION VERSION



Exhibit B and facilities and equipment to transfer liquid hydrocarbons from the
ELC Liquefaction Facilities to tanker trucks;
(v)    Refrigerant storage facilities;
(vi)    Interconnection facilities with the capacity to deliver LNG from the ELC
Liquefaction Facilities to the Elba Island Terminal at a rate of between 30,000
MMBtu and 400,000 MMBtu per Gas Day;
(vii)    Return lines to deliver Boil-Off Gas from the Elba Island Terminal to
the Liquefaction Units;
(viii)    Metering equipment to measure the energy balance consistent with the
measurement and testing provisions of Exhibit G;
(ix)    Equipment associated with providing power supply to the ELC Liquefaction
Facilities; and
(x)    All other ancillary equipment necessary to provide Liquefaction Services
at the ELC Liquefaction Facilities in accordance with the terms and conditions
of this Agreement.
(b)    The ELC Liquefaction Facilities shall be constructed to be compatible
with the EEC Turnaround Project and the Elba Island Terminal.
Section 9.02    Customer Inspection Right. Upon the reasonable request of
Customer, ELC shall allow a reasonable number of Customer’s employees or
Authorized Representatives access to the ELC Liquefaction Facilities site. Such
Persons shall be able to inspect the overall status and development of the ELC
Liquefaction Facilities during construction thereof. From and after the First
In-Service Date, upon the reasonable request of Customer, ELC shall allow a
reasonable number of Customer’s employees or Authorized Representatives access
to the ELC Liquefaction Facilities site on a reasonably periodic basis. The
inspection rights granted to Customer under this Section 9.02, shall be subject
to confidentiality obligations burdening ELC and SLNG and subject to all
restrictions generally applicable to third parties at the Elba Island Terminal.
While on the site, Customer’s employees or Authorized Representatives shall
comply with all policies and procedures of ELC, including those related to
health, safety, security and environmental standards. Customer shall indemnify,
defend, protect and hold harmless the ELC Indemnitee Group from and against any
and all Losses arising out of or in connection with the presence of Customer’s
employees or Authorized Representatives at the ELC Liquefaction Facilities site,
unless such loss results from or arises out of the negligence of any indemnified
party.
Section 9.03    Modifications to ELC Liquefaction Facilities.
(a)    Modifications in General. ELC shall have the right, but not the
obligation, to modify the ELC Liquefaction Facilities from time to time;
provided, that, unless required by a change in Applicable Law or Standard, such
modifications will not otherwise conflict with or relieve ELC of its obligations
under this Agreement. Any interruptions in Liquefaction Services associated with
any such modifications to the ELC Liquefaction Facilities will be calculated as
specified in Section 14.03.

31

--------------------------------------------------------------------------------

EXECUTION VERSION



(b)    Service Interruptions. Service Failure Credits for any interruption in
Liquefaction Services due to a modification to the ELC Liquefaction Facilities
will be calculated as specified in Section 14.03.
Section 9.04    Customer Election for Capital Maintenance Expenditures. In the
event ELC determines that it must incur over *** in any given Contract Year for
capital expenditures or maintenance expense on one Liquefaction Unit or over ***
in any given Contract Year for capital maintenance expenditures on more than one
Liquefaction Unit, then ELC shall notify Customer of the requirements for such
capital maintenance expenditures. Unless such expenses are necessary to comply
with health, safety or environmental policies of ELC or are required to comply
with Laws or a directive by a Governmental Authority, Customer shall have a
period of sixty (60) days from receipt of such notice to deliver written notice
to ELC of its election to either (a) accept such increased expense, (b) direct
ELC to take the applicable Liquefaction Unit(s) out of service or (c) amend the
Performance Standards applicable to the applicable Liquefaction Unit(s) in lieu
of ELC making such capital expenditures, and ELC shall promptly comply with
Customer’s election. If Customer accepts such increased expense pursuant to
clause (a) above, Customer may elect to either (i) pay such costs to ELC in one
lump sum (as well as a gross-up payment equal to the federal and state income
tax actually incurred associated with receipt of such lump sum payment) or (ii)
include such costs in the calculation of monthly fees pursuant to Exhibit D. If
the Parties are unable to agree on (a) or (b) above but still cannot resolve the
amendment of the Performance Standards pursuant to clause (c) above after the
sixty (60) day period, any such dispute associated with such amendment shall be
resolved by reference to an expert pursuant to Section 23.03. Any reduction in
service associated with an election by Customer pursuant to this Section 9.04
will not be subject to Service Failure Credits and the capital associated with
such unit shall continue to be included in the gross plant in the reservation
fees set forth in Exhibit D hereto.
ARTICLE X
QUALITY AND CONDITION OF GAS AND LNG
Section 10.01    Gas Specifications. All Gas delivered by Customer under this
Agreement shall meet the Gas Specifications.
Section 10.02    LNG Specifications. All LNG delivered by ELC under this
Agreement shall comply with the then-current pressure specifications and quality
standards set forth in the SLNG FERC Gas Tariff, as the same may be modified
from time to time (the “LNG Specifications”). If the LNG Specifications are
modified at any time during the Term of this Agreement, Customer shall give
notice thereof to ELC.
Section 10.03    Condensate Specifications. Exhibit F sets forth the
specifications and quality standards for Stabilized Condensate (the “Stabilized
Condensate Specifications”).
Section 10.04    Modifications to Specifications. If any modifications to the
ELC Liquefaction Facilities become necessary due to a modification of the Gas
Specifications, the LNG Specifications or the Stabilized Condensate
Specifications (a) because of a FERC Order or mandate of general or specific
applicability to ELC or change in the Applicable Law or (b) are requested by
Customer or an Affiliate, ELC agrees to promptly implement such modifications at
Customer’s sole cost and expense to accommodate such modifications.
Section 10.05    Non-Compliance with Specifications.
(a)    Non-Compliance with Gas Specifications. Should any Gas for receipt by ELC
fail at any time to conform to any of the Gas Specifications, ELC shall give
prompt notice thereof to

32

--------------------------------------------------------------------------------

EXECUTION VERSION



Customer and ELC may, at its option, suspend all or a portion of the receipt of
any such Gas and/or delivery of LNG. ELC shall be relieved of any of its
obligations for the duration of such suspension; provided, however, Customer
shall not be relieved of any of its responsibilities hereto, including its
obligation to make payment to ELC under Article XV. In addition, such suspension
under this provision shall not be deemed or counted as a Service Interruption
and shall not be subject to the provisions of Section 14.03(a) and Section
22.01(d).
(b)    Non-Compliance with LNG Specifications. Should any LNG for delivery by
ELC fail at any time to conform to any of the LNG Specifications such that SLNG
refuses to receive such deliveries of LNG from ELC, Customer shall give prompt
notice thereof to ELC. Such failure shall be deemed a Service Interruption and
shall be subject to the provisions of Section 14.03 and Section 22.01(d).
(c)    No Waiver. No waiver by ELC of any default by Customer in any of the Gas
Specifications and no waiver by Customer of any default by ELC in any of the LNG
Specifications shall operate as a continuing waiver of such specification or as
a waiver of any subsequent default whether of a like or different character.
ARTICLE XI
CONDENSATE
Section 11.01    Delivery and Storage of Condensate. ELC shall deliver all
Condensate produced by the ELC Liquefaction Facilities to the Condensate storage
tank(s).
Section 11.02    Removal of Condensate. ELC shall provide Customer via e-mail
with reasonable advance notice (but in no event less than fourteen (14) Days
advance notice) before the Condensate storage tanks at the ELC Liquefaction
Facilities become filled to allow Customer a reasonable period to arrange for
the removal of such Condensate. Customer shall be obligated to timely remove or
arrange for the timely removal of the Stabilized Condensate and shall recycle or
cause to be recycled or timely remove or arrange for the timely removal of the
Unstabilized Condensate upon prior notice to ELC on a routine and regular basis
from the ELC Liquefaction Facilities so as to prevent the liquids handling and
storage facilities connected to the ELC Liquefaction Facilities from being
overfilled. ELC shall act as a Reasonable and Prudent Operator to minimize the
quantities of Unstabilized Condensate that are produced at the ELC Liquefaction
Facilities. If ELC acts in a manner inconsistent with its obligations in the
immediately preceding sentence and as a result thereof Unstabilized Condensate
is produced at the ELC Liquefaction Facilities in excess of the amounts that
would have been produced had ELC acted as a Reasonable and Prudent Operator, ELC
shall reimburse Customer for the actual incremental costs incurred by Customer
for removing such incremental amount of Unstabilized Condensate in excess of the
removal costs that would be incurred by Customer if such incremental amount of
Unstabilized Condensate were to meet the Stabilized Condensate Specifications.
Customer shall comply with Applicable Laws to take and properly dispose of or
recycle the Condensate promptly at Customer’s sole cost and expense without cost
to ELC, except as provided in this Section 11.02.
Section 11.03    Remedies. In the event Customer fails to take and dispose of
Condensate in accordance with Section 11.02, ELC may, upon prior notice to
Customer, in order to avoid suspending service or discontinuing its operations
because of Customer’s failure to pick up such Condensate, dispose of such
Condensate in any manner that ELC sees fit, provided, however, ELC shall credit
Customer with any proceeds its receives from the sale and disposal of such
Condensate, assuming a deduction from such proceeds of all

33

--------------------------------------------------------------------------------

EXECUTION VERSION



charges, taxes, expenses and overhead incurred by ELC for such disposal and/or
transportation of such Condensate.
Section 11.04    Title. As between Customer and ELC, Customer shall at all times
retain title to all Condensate produced by the ELC Liquefaction Facilities.
ARTICLE XII
SCHEDULING
Section 12.01    Nomination Procedures.
(a)    Nominations. Customer, or its agent designated as provided in Section
8.03, shall nominate Gas for all volumes required for deliveries of LNG under
this Agreement by notifying ELC, pursuant to the provisions of this Article XII,
of the daily quantity of Gas, expressed in Dth, that it has available for
delivery to ELC. ELC shall not be obligated to accept quantities of Gas in
excess of the LDQ at the Twin 30s Interconnection in accordance with Exhibit C
hereto; provided, however, Customer shall be entitled to nominate at the Twin
30s Interconnection a quantity of Gas sufficient to cover the Retainage amount
provided for in Section 14.02, and Customer shall be entitled to nominate
overrun volumes subject to confirmation from ELC in its sole reasonable judgment
that the ELC Liquefaction Facilities have the ability to handle such additional
overrun volumes on any Gas Day. In the event Customer elects to cycle any Boil
Off Gas delivered from SLNG to ELC for the account of Customer, Customer’s LDQ,
and ELC’s obligation with respect to such LDQ, will be reduced by the amount of
Boil Off Gas to be cycled on that Gas Day. Solely for the purposes of
determining nominations pursuant to this Section 12.01(a), Customer’s LDQ shall
be adjusted for changes in the thermal content (“Btu Factor”) of the pipeline
Gas received by ELC. ELC shall utilize and rely on the Btu Factor provided by
the Elba Express Pipeline on its electronic bulletin board.
(b)    Nomination Term. Customer shall specify the first date that the
nomination is to be effective and the last date that the nomination is to be
effective. Customer may nominate for several Gas Days, Months, or years provided
the beginning and ending dates of such nomination are within the Term of this
Agreement. All nominations shall have roll-over options. Unless Customer wishes
to change its nomination, Customer shall not be required to resubmit its
nomination during the beginning and ending dates of such nomination. With
respect to the various deadlines set forth in this Article XII, the Party
receiving the information has the right to waive the deadline at its option.
(c)    Method of Submitting Nominations. Customer must submit its nomination
through SoNet or such other Kinder Morgan, Inc. website designated by ELC.
(d)    Deadlines. The following nomination deadlines shall apply to nominations,
confirmations and scheduling under this Article XII. There will be two
nomination cycles for which ELC will receive a nomination: timely and evening.
For the timely nomination cycle, scheduled quantities shall be effective at 9:00
a.m. the next Gas Day. For the evening nomination cycle, scheduled quantities
shall be effective at 9:00 a.m. the next Gas Day.

34

--------------------------------------------------------------------------------

EXECUTION VERSION



Timely
Evening
 
11:30 a.m.
6:00 p.m.
Nominations must leave Customer
11:45 a.m.
6:15 p.m.
Nominations must be received by ELC
12:00 p.m.
6:30 p.m.
ELC must issue quick response
3:30 p.m.
9:00 p.m.
ELC must confirm nomination with upstream operator
4:30 p.m.
10:00 p.m.
Receipt of scheduled quantities by ELC and point operators



(e)    Late Nominations. Nominations for the next Gas Day submitted after the
nomination deadline (as may be extended by ELC) may be confirmed by ELC if it
can operationally provide for any increases or decreases in nominations by the
next Gas Day.
(f)    Interruption of Service. ELC shall have the right to refuse nominations
of receipts of Gas from Customer or interrupt service to ELC in the event ELC
reasonably believes its facilities cannot liquefy the volume of Gas being
nominated or that such volume of Gas being or to be delivered would cause upsets
in ELC’s operations, produce byproducts that the ELC Liquefaction Facilities
cannot handle or dispose of, or cause risk or damage to the ELC Liquefaction
Facilities. ELC shall notify Customer of any interruption in service prior to
such interruption being effective. In the event Customer’s nominations go to
zero (0) for more than one Gas Day, it is understood by Customer that ELC will
need at least 24 hours to place the ELC Liquefaction Facilities back in service
and recommence service. Such down time that results from Customer’s election to
not deliver gas to ELC for over one Gas Day shall not be considered a Service
Interruption under the terms of Section 14.03.
(g)    Confirmation of Nominations. Customer shall indicate in its nomination to
ELC from which Interstate Pipeline the gas is being delivered at the Twin 30’s
Interconnection. Except as otherwise subject to limitation as provided in
Section 14.01(f), Customer may deliver to ELC any quantity of gas from any
Interstate Pipeline or combination thereof provided that, (i) the quantity of
gas on any day from each of the Interstate Pipelines does not exceed the
capacity of the respective Interstate Pipeline in the Twin 30’s, unless any
excess is confirmed by the operator of the Twin 30 Pipelines as being
operationally feasible; and (ii) such quantity is confirmed by the upstream
Interstate Pipeline.
(h)    Scheduling. After receiving notice of the next-Gas Day nominations
requested by Customer under this Agreement, ELC shall advise Customer of the
quantities of LNG for current service it will schedule at the SLNG Delivery
Point under this Agreement by 4:30 p.m. for the timely nomination cycle and by
10:00 p.m. for the evening cycle on the Gas Day prior to the Gas Day for which
Customer has made its nominations. At the end of each Gas Day, ELC shall provide
to Customer the final quantities for the just completed Gas Day.

35

--------------------------------------------------------------------------------

EXECUTION VERSION



(i)    Make Up. Customer shall have the right to nominate gas volumes to be
scheduled as make-up of any imbalances between scheduled volumes and measured
volumes of gas at the Twin 30’s Interconnection for any imbalance occurring
during the month in which the make-up nomination is made. Customer shall
designate the amount of volumes it elects to be designated as make-up volumes
and Company may schedule such volumes if its Liquefaction Facilities can handle
the make-up volumes in addition to Customer’s volumes nominated for the day as
provided in this Section 12.01. Regularly scheduled volumes for a gas day shall
have a priority over any make-up volumes scheduled.
ARTICLE XIII
MEASUREMENT AND TESTING
Section 13.01    Measurement and Testing. Measurement and testing of the
quantity of Gas and LNG shall be as provided in Exhibit G.
Section 13.02    Preservation of Records. Each Party shall preserve for a period
of at least three (3) years all test data, charts, and other similar records
relating to the equipment referred to in Exhibit G.
Section 13.03    Disputes. Any dispute arising under this Article XIII shall be
submitted to an expert pursuant to Section 23.03.
ARTICLE XIV
FEES
Section 14.01    Fees.
(a)    Customer shall pay ELC for Liquefaction Services rendered under this
Agreement those fees and charges set forth in Exhibit D, which is attached
hereto and made a part hereof.
(b)    ELC may retain an amount of Gas equal to the Retainage to compensate for
ELC’s use of such Gas for fuel in operations and other Gas lost and unaccounted
for in providing Liquefaction Services. ELC shall adjust Customer’s delivered
volumes of LNG to accommodate such fuel usage as set forth in Exhibit D hereto.
(c)    ELC shall submit to Customer invoices for payment and Customer shall pay
such invoices pursuant to the terms and conditions set forth in Article XV.
(d)    For any Unit Reduction that exceeds the Unit Reduction Threshold,
Customer shall be obligated to reimburse ELC for any direct or incidental costs
associated with restarting the Liquefaction Unit or Units to which the Unit
Reduction has occurred, including all necessary labor and materials required to
implement the start-up process successfully.
Section 14.02    Retainage. ELC shall be entitled to Gas consumed by the ELC
Liquefaction Facilities in providing Liquefaction Services in an amount
calculated in accordance with Exhibit D and Gas lost or unaccounted for in ELC’s
operation of the ELC Liquefaction Facilities (but which shall not include Gas
losses incurred by ELC that would not have been used, lost or be unaccounted for
but for its failure to act as a Reasonable and Prudent Operator); provided,
however, in the event that ELC operates the ELC Liquefaction Facilities and
performs the Liquefaction Services consistent with the retainage guidelines set
forth in the Performance Standards, it shall be presumed that ELC is acting as a
Reasonable and Prudent Operator (“Retainage”).

36

--------------------------------------------------------------------------------

EXECUTION VERSION



(a)    Estimated Retainage. For the purpose of nominating Gas, starting on the
First In-Service Date, ELC shall provide the estimated Retainage percentage
(“Estimated Retainage”) to Customer at least ten (10) Business Days prior to the
beginning of each Month.
(b)    Audit Right. Customer shall have the right, at Customer’s sole expense,
within twelve (12) Months after the applicable billing Month to be audited, to
audit the books and records of ELC to verify that (i) Gas consumed by the ELC
Liquefaction Facilities in providing Liquefaction Services does not exceed the
amount calculated in accordance with Exhibit D and (ii) any Gas lost or
unaccounted for in ELC’s operation of the ELC Liquefaction Facilities would not
have been used, lost or be unaccounted for but for ELC’s failure to act as a
Reasonable and Prudent Operator. Any disputes with respect to any excess Gas
consumption or excess lost or unaccounted for Gas may be referred to expert
determination pursuant to Section 23.03.
Section 14.03    Service Failure Credits.
(a)    Service Interruption. To the extent not otherwise excused herein, if ELC
fails to provide Liquefaction Services to Customer that results in the failure
of ELC to liquefy all or a portion of the Gas nominated by Customer and
confirmed by the Interstate Pipeline up to Customer’s Liquefaction Demand
Quantity (“Shortfall”) (each such instance, a “Service Interruption”), Customer
shall use Reasonable Efforts to utilize available capacity, if any, at the ELC
Liquefaction Facilities and to deliver gas to ELC to make up the Shortfall
pursuant to Section 12.01(a) within ten (10) Gas Days of such failure. If,
during such ten (10) Gas Day period Customer is unable to procure gas for
delivery to ELC using commercially reasonable effort or to deliver gas to ELC
due to acts or omissions by ELC, then Customer shall receive a credit (a
“Service Failure Credit”) equal to the Credit Amount, which shall be equal to a
daily unit rate based on the monthly Reservation Fee set forth in Exhibit D
multiplied by the Shortfall times two (2).
(b)    Other Interruptions. Any interruption in service that is the result of a
Liquefaction Unit or Units that are operating within the operating parameters or
ranges set forth in the Performance Standards shall not be considered to be a
Service Interruption and any interruption that is not a Service Interruption
shall not be eligible for a Service Failure Credit. Any interruptions due to an
event of Force Majeure as set forth in Section 16.01 below shall not be eligible
for a Service Failure Credit. ELC’s inability to serve late nominations, overrun
nominations, make up nominations or nominations that have not been confirmed by
the Interstate Pipeline, all as more particularly described in Section 12.01,
shall not be considered to be a Service Interruption. Interruptions that are the
result of Customer’s inaction or inability to remove or recycle the Condensate
from the ELC Liquefaction Facilities pursuant to Section 11.02, shall not be
considered to be a Service Interruption. Further, (i) any interruption in
service with respect to a Liquefaction Unit that occurs prior to the
Liquefaction Threshold Date; or (ii) any interruption in service with respect to
a Liquefaction Unit that occurs during the 365 Day period after such
Liquefaction Unit is placed in-service that is found by reasonable evidence to
be the result of a manufacturer’s mistake or error, design flaw, or error in the
technical specifications relating to the Liquefaction Unit or Units sold to ELC
under the MMLS Purchase Agreement or (iii) any interruption in service with
respect to a Liquefaction Unit caused by ELC’s operations following Shell Global
Solutions (US), Inc.’s written advice rendered as advisory services under the
OSA shall be exempt from being a Service Interruption.
(c)    Exclusive Remedy. The Service Failure Credits set forth in Section
14.03(a) shall be the exclusive remedy of Customer with respect to a Service
Interruption.

37

--------------------------------------------------------------------------------

EXECUTION VERSION



ARTICLE XV
INVOICING AND PAYMENT
Section 15.01    Billing. On or before the ninth (9th) Business Day of each
calendar month, ELC shall deliver to Customer by electronic transmission an
invoice for the Reservation Charges for Liquefaction Services provided in the
preceding month and the amount due for any other fees rendered in the preceding
month, which shall include any necessary adjustments, to the Reservation Charges
or fees. Such invoices shall be delivered to the site designated by ELC on SoNet
or delivered to Customer by the U.S. Postal Service, a nationally reputable
courier service, or electronically through e-mail. ELC shall provide to Customer
notice electronically when Customer’s invoice is available on SoNet. The invoice
will be deemed delivered once ELC sends such notice of invoice availability.
Prior to delivering an invoice to Customer, ELC shall offset the invoice by all
amounts owed by ELC to the Customer for the applicable month; provided, however,
that this offset shall not affect disputed amounts.
Section 15.02    Payment. An invoice shall be deemed to be received by Customer
three (3) Business Days following the date of the postmark or on the date of the
timestamp or electronic delivery of the notice delivered by ELC. Customer shall
make payment to ELC for the Reservation Charge levied and for the services
performed or charges levied hereunder by electronic bank transfer (i.e. wire
transfer, ACH transfer or other mutually acceptable transfer method), at such
address as ELC may hereafter designate, no later than ten (10) Days after the
Customer’s receipt thereof. All payments made by Customer shall include ELC’s
invoice number(s) for purposes of matching the payment to the invoice.
Section 15.03    Invoice Disputes and Interest on Unpaid Amounts. If Customer
disputes, in good faith, the amount of any invoice from ELC, it shall provide a
description and supporting documentation of its position and timely submit
payment of the amount it states is due to ELC along with remittance detail. In
the event Customer pays such invoice through a wire transfer of funds, then
Customer shall provide ELC with the remittance detail in writing within two (2)
Business Days of payment. ELC shall apply such payment in accordance with
Customer’s documentation. Customer agrees that ELC’s acceptance of a partial
payment does not waive ELC’s right to full payment after resolution of the
disputed invoice in the future.
Section 15.04    Late Payments. Should Customer fail to pay any undisputed
amount when due, interest on the unpaid undisputed amount shall accrue at the
Default Rate from the date payment was due until payment is made. If any such
failure to make payment continues for twenty (20) Days or more, ELC may suspend
further service upon ten (10) Days’ prior written notice to Customer; provided
that Customer does not pay the full amount prior to the tenth (10th) Day
following such notice, but the exercise of such right shall be in addition to
any other remedy available to ELC. Any suspension of service under this Section
15.04 shall not be considered to be a “Service Interruption” under the terms of
Section 14.03.
Section 15.05    Billing errors.
(a)    Audit Rights of Customer. Within ninety (90) Days after the First
In-Service Date and within six (6) months after the end of any Contract Year,
upon thirty (30) Days’ previous written notice, Customer shall have a right to
cause an internationally recognized accounting firm, appointed by Customer at
Customer’s sole cost and expense, to audit the books, records and accounts of
ELC that are directly relevant to the determination of amounts payable by
Customer under this Agreement and any payments or credits to Customer under this
Agreement, including without limitation any amounts pursuant to Section 4.04(c).
Such audit shall be conducted at the office where the records are located,
during ELC’s regular business hours and on reasonable prior notice, and shall be
completed within thirty (30) Days after ELC’s relevant records have been made
available to

38

--------------------------------------------------------------------------------

EXECUTION VERSION



Customer. If the audit discloses an error in the calculation of any amount
invoiced amount hereunder, then within thirty (30) Days following completion of
the audit pertaining to the affected invoice or statement, Customer shall
provide written notice to ELC describing the error and the basis therefor.
Promptly thereafter, Customer and ELC will commence discussions regarding such
error in order to expeditiously, and in good faith, achieve resolution thereof.
(b)    Billing Errors Discovered by Customer. If Customer discovers an error in
any invoiced amount hereunder, such error shall be adjusted within thirty (30)
Days of the determination thereof. Except with respect to Customer’s audit
rights set forth in Section 15.06(a), any claims of invoicing errors (other than
as a result of deliberate omission or misrepresentation or mutual mistake of
fact) must be provided by Customer no later than six (6) months from the date of
the invoice at issue, unless otherwise agreed to by Customer and ELC.
(c)    Billing Errors Discovered by ELC. If ELC discovers that a prior invoice
issued by ELC contained an error, ELC shall notify Customer of the error, and
ELC shall thereafter issue a new invoice correcting the error. Except with
respect to Customer’s audit rights set forth in Section 15.06(a), any claims of
invoicing errors (other than as a result of deliberate omission or
misrepresentation or mutual mistake of fact) must be provided by ELC no later
than six (6) months from the date of the invoice at issue, unless otherwise
agreed to by Customer and ELC.
(d)    Resolution of Disputes or Errors. Not later than ten (10) Business Days
following resolution of any billing dispute or discovery of any error pursuant
to the preceding provisions of this Section 15.06, the amounts of any
overpayment or underpayment (plus interest, if due) shall be paid by the owing
Party to the owed Party, subject always to ELC’s right to netting as set forth
in Section 15.01.
Section 15.06    Final settlement. Within sixty (60) Days after expiration of
the Term, ELC and Customer shall determine the amount of any final
reconciliation payment. After the amount of the final settlement has been
determined, the Party owed payment shall send a statement to the owing Party for
amounts due under this Section 15.07, and the owing Party shall pay such final
statement no later than thirty (30) Days after the date of receipt thereof.
ARTICLE XVI
FORCE MAJEURE
Section 16.01    Definition. For purposes of this Agreement, the term “Force
Majeure” means any event or condition or combination of events and/or conditions
that (i) prevents or delays the affected Party from performing in whole or in
part its obligations under this Agreement (the “Affected Party”); (ii) is beyond
such Affected Party’s reasonable control; and (iii) is unavoidable by the
exercise of due diligence by the Affected Party acting as a Reasonable and
Prudent Operator (or a reasonable and prudent customer) under the relevant
circumstances. By way of illustration, and subject to satisfaction of the
conditions specified in items (i), (ii) and (iii) above, Force Majeure shall
include the following:
(a)    Fire, flood, drought, explosion, lightning, storm, tempest, hurricane,
cyclone, typhoon, tornado, earthquake, landslide, perils of the sea, soil
erosion, subsidence, washout, epidemic or other acts of God;
(b)    War (whether declared or undeclared), riot, civil war, blockade,
insurrection, acts of public enemies, invasion, embargo, trade sanctions,
revolution, civil commotion, rebellion, sabotage or the serious threat of or an
act of terrorism;

39

--------------------------------------------------------------------------------

EXECUTION VERSION



(c)    Strikes or lockouts which are not due to the breach of any labor
agreement by the Affected Party (and failure by the Affected Party to prevent or
settle any strike or strikes shall not be considered to be an event or condition
within the control of such Affected Party);
(d)    Acts or omissions of a Governmental Authority which infringes or impairs
upon the Liquefaction Service by ELC; and
(e)    Any event of force majeure or similar concept occurring at the Elba
Island Terminal or under the EEC Service Agreement or the FTS Agreements as such
force majeure event is defined in the EEC Tariff or SLNG Tariff, respectively.
Section 16.02    Events not Constituting Force Majeure. Notwithstanding anything
to the contrary in Section 16.01, the following events shall not constitute
Force Majeure and the Party affected by such events shall not be entitled to
claim Force Majeure:
(a)    Lack of funds or the inability (however caused) of a Party to pay any
amounts owed or incurred under this Agreement when due;
(b)    Any changes in taxes, duties, fees, or levies related to the sale or
purchase of Gas, or sale, purchase, storage, export or import of LNG, or changes
to the Applicable Laws thereto, even if such changes make the liquefaction or
export of LNG uneconomical;
(c)    Customer’s inability to purchase gas or sell or transport LNG to third
parties;.
(d)    Changes in market or general economic conditions including changes in
market prices for Gas or LNG; and
(e)    Revocation of the SLNG export license to Non-FTA countries with respect
to the Phase I Liquefaction Facilities.
Section 16.03    Notification. Following the occurrence of an event of Force
Majeure, the Affected Party shall:
(a)    Notify the other Party in writing as soon as reasonably practicable after
such Affected Party becomes aware of the occurrence of the Force Majeure, which
notice shall include the details of the nature of the Force Majeure, an estimate
of the likely duration of the Force Majeure (to the extent possible) and the
extent to which the Affected Party’s obligations under this Agreement are
affected by the Force Majeure;
(b)    On at least a monthly basis, or as otherwise reasonably requested by the
other Party, provide such other Party with information on any developments
relating to the Force Majeure, including the measures being taken by the
Affected Party to resume normal performance of its obligations under this
Agreement; and
(c)    Promptly notify such other Party when it is once again able to perform
its obligations under this Agreement.
Section 16.04    Effects of Force Majeure.

40

--------------------------------------------------------------------------------

EXECUTION VERSION



(a)    Suspension of Obligations. If, due to an event of Force Majeure, the
Affected Party is rendered unable, wholly or in part, to carry out its
obligations under this Agreement, then (subject to the other provisions of this
Agreement) to the extent the Affected Party is unable to carry out such
obligations, such obligations shall be suspended from the commencement of such
Force Majeure through the continuance of any inability so caused, but for no
longer period, and such Force Majeure shall so far as possible be remedied with
all reasonable dispatch. The Party alleging Force Majeure shall have the burden
of demonstrating its existence.
(b)    Duration. The Affected Party shall be relieved from any liability
hereunder only for so long and to the extent the occurrence of Force Majeure
and/or the effects of such occurrence could not be overcome by measures which
the Affected Party might reasonably be expected to take with a view to resuming
performance of its obligations, except that a strike, lockout or other kind of
labor dispute may be settled by the Affected Party at its absolute discretion.
(c)    Reasonable Efforts. To the extent an Affected Party is entitled to relief
from its obligations under this Agreement on grounds that an event or
circumstance constitutes Force Majeure, such Affected Party shall use Reasonable
Efforts to (i) bring such Force Majeure to an end; and (ii) overcome and
minimize the effects and consequences thereof that prevent, impede or delay such
Affected Party’s ability to resume performance hereunder, in each case, as soon
as reasonably possible.
(d)    Credits. If one or more events of Force Majeure result in ELC failing to
make available, during a period that exceeds thirty (30) consecutive Gas Days,
at least *** of the aggregate LDQ to Customer (“Firm Shortfall”), then for the
period extending beyond the *** of such event(s) of Force Majeure there shall be
deducted from Customer’s monthly invoice the greater of:
(i)    an amount equal to any insurance proceeds for business interruption of
ELC paid to ELC, if any, or
(ii)    an amount equal to *** of the Reservation Fee (less the monthly
depreciation expense) as set forth in Exhibit D hereto multiplied by the Firm
Shortfall ("Reservation Credit").
If amounts to be deducted pursuant to this Section 16.04(d) in any month exceed
the amounts that would otherwise be payable by Customer with respect to such
month, to the extent that such excess relates to proceeds received under Section
16.04(d)(i), the amount of such excess shall be carried forward and applied to
the immediately following month; provided, however, that in no event shall the
aggregate amount to be credited pursuant to this Section 16.04(d) exceed the
amount that, but for the existence of an event of Force Majeure, would have been
paid by Customer with respect to the total duration of such event of Force
Majeure.
(e)    Exclusive Remedy. Customer’s entitlement to invoice deductions under the
mechanism in Section 16.04(d) shall constitute Customer’s sole and exclusive
remedy for the event of Force Majeure to which the crediting is applicable,
without prejudice to (i) ELC’s obligation to restore service in a reasonably
timely manner or (ii) Customer’s right, if any, to terminate this Agreement
pursuant to Section 16.05. Customer shall not be entitled to a Service Failure
Credit at the same time it is receiving credits pursuant to this Section 16.04.
(f)    No Extension of Term. In no event shall any event of Force Majeure extend
the Term of this Agreement.

41

--------------------------------------------------------------------------------

EXECUTION VERSION



Section 16.05    Termination for Extended Force Majeure. If one or more events
of Force Majeure curtail or interrupt greater than *** of the Liquefaction
Services that would otherwise be available during each month for a period of
***, either Party shall have the right to terminate this Agreement by providing
the other Party with 180 Days’ prior written notice thereof.
ARTICLE XVII
NOTICES
Section 17.01    Notices. Notices hereunder shall be given to the respective
Party at the applicable address, telephone number, facsimile machine number or
e-mail addresses stated below or such other addresses, telephone numbers,
facsimile machine numbers or e-mail addresses as the Parties shall respectively
hereafter designate in writing from time to time; provided that all notices
relating to a breach or default or Termination Event shall be given only by
facsimile or overnight delivery. All nominations hereunder may be made through
ELC’s electronic bulletin board as otherwise described in Article XII and
Article XXVII.
ELC:        Notices and General Correspondence
Elba Liquefaction Company, L.L.C.
569 Brookwood Village, Suite 749
Birmingham, AL 35209
Attn: Vice President-Commercial
Dispatching Notices – Nominations/Confirmations
Name/Dept: Customer Service Department
Telephone No.: (205) 325-7638
Facsimile Machine No.: (205) 326-2038
Emergencies and 24-Hour Dispatching Contact
Name: Control Room
Telephone No.: (912) 944-3800
Facsimile Machine No.: (912) 944-3860
Payments
Southern LNG Company, LLC
P.O. Box 102502
Atlanta, GA 30368


Customer:    Notices and General Correspondence
Supply Manager
1000 Main, 11th Floor
Houston, TX 77002
Telephone No.: (713) 230-3166
Facsimile Machine No.: (713) 265-5553
Email: orlando.alvarado@shell.com
Dispatching Notices – Nominations/Confirmations
Name/Dept: Director – LNG Terminal Operations
Telephone No.: (713) 230-3166
Facsimile Machine No.: (713) 265-1742
Email: gxtrshellnalngoperations@shell.com

42

--------------------------------------------------------------------------------

EXECUTION VERSION



Emergencies and 24-Hour Dispatching Contact
Name/Dept: Director – LNG Terminal Operations
Telephone No.: (713) 230-3166
Facsimile Machine No.: (713) 265-1742
Email: gxtrshellnalngoperations@shell.com
(1)    Alternative Contacts:
Christi Yurttas
(713) 230-3153
(2)    Alternative Contacts:
Bob Harp
(713) 230-3160
E-Mail Addresses:
(1)    Christi.yurttas@shell.com
(2)    Bob.harp@shell.com
Electronic Billing Notices
Shell NA LNG LLC
1000 Main, 11th Floor
Houston, TX 77002
Attn: Shell NA LNG LLC – LNG Supply
Email: gxtrshellnalngoperations@shell.com
Telephone: (713) 230-3162
Facsimile: (713) 265-1742
ARTICLE XVIII
INSURANCE
Section 18.01    Insurance. At all times during the Term of this Agreement, ELC
shall obtain and maintain or cause to be obtained and maintained (x) insurance
for the ELC Liquefaction Facility to the extent required by Applicable Law and
(y) additional insurance, as is reasonably necessary and available on reasonable
commercial terms, against such other risks and at such levels as a Reasonable
and Prudent Operator would obtain. ELC shall obtain or cause to be obtained such
insurance from a reputable insurer (or insurers) reasonably believed to have
adequate financial reserves. ELC shall exercise its best efforts, or shall cause
the applicable insured Person to use its best efforts, to collect any amounts
due under such insurance policies. All insurance policies required pursuant to
this Section 18.01 shall contain a standard waiver of subrogation endorsement
and shall name Customer as an additional insured (except for Workman’s
Compensation insurance) to the extent of the liabilities assumed by ELC under
this Agreement. Upon request of Customer, ELC shall provide to Customer
satisfactory evidence that the insurance required pursuant to this Section 18.01
is in effect. In any event ELC shall obtain or cause to be obtained the
following insurance coverages:
***.
ARTICLE XIX
ASSIGNMENT
Section 19.01    Assignment by Customer.

43

--------------------------------------------------------------------------------

EXECUTION VERSION



(a)    Assignment by Customer to Affiliates. Customer may, without the consent
of ELC, assign all or part of its rights and obligations under this Agreement to
any Affiliate of Customer but Customer shall be relieved of its obligations
under this Agreement ***.
(b)    Other Assignments by Customer. Except as provided in Section 19.01(a), no
assignment of rights or obligations by Customer under this Agreement shall be
made unless there first shall have been obtained the written consent of ELC,
such consent not to be unreasonably withheld, and the conditions for Customer’s
assignee set forth in Section 19.01(a) are met .
(c)    Reservations. ELC and Customer agree that the restrictions on assignment
contained in this Section 19.01 herein shall not in any way prevent Customer
from pledging or mortgaging its rights under this Agreement as security for its
indebtedness.
Section 19.02    Assignment by ELC.
(a)    Assignment by ELC to an Affiliate. ELC may at any time, without the
consent of Customer, assign any of its rights and obligations to any Affiliate
of ELC, but ELC shall be relieved of its obligations under this Agreement only
if:
(i)    Customer receives an agreement from the assignee that it is assuming all
the terms and conditions of this Agreement.
(ii)    ELC has provided or caused the assignee to provide to Customer
reasonable access to financial and other relevant information of assignee
sufficient for Customer to assess the financial and technical capability of
assignee under Section 19.02(a)(iii).
(iii)    Customer has not provided to ELC as part of its written response to the
notice of assignment of ELC under Section 19.03 a reasonable determination that
such assignee lacks and, upon assignment, will lack the financial capability or
technical expertise and experience necessary to satisfy the terms and conditions
of this Agreement and to operate the ELC Liquefaction Facilities according to
generally acceptable industry practices. The Parties agree that ELC’s assignee
shall be deemed acceptable for purposes of the technical expertise and
experience requirements of this Section 19.02(a)(iii) if the assignment provides
for SLNG’s continued operation of the ELC Liquefaction Facilities.
(b)    Other Assignment by ELC.
(i)    Before First In-Service Date. Except as provided in Section 19.02(a), no
assignment of rights or obligations under this Agreement shall be made by ELC
prior to the First In-Service Date unless there first shall have been obtained
the written consent of Customer, such consent not to be unreasonably withheld.
***.
(ii)    After First In-Service Date. Except as provided in Section 19.02(a),
subsequent to the First In-Service Date, no assignment of rights or obligations
by ELC under this Agreement shall be made unless there first shall have been
obtained the written consent of Customer, such consent not to be unreasonably
withheld. ***.
(c)    Reservations. ELC and Customer agree that the restrictions on assignment
contained in this Section 19.02 shall not in any way prevent ELC from pledging
or mortgaging its rights under this Agreement as security for its indebtedness.

44

--------------------------------------------------------------------------------

EXECUTION VERSION



Section 19.03    Notice of Assignment. The assignor, whether ELC or Customer,
shall provide written notice of the assignment to the other Party no later than
sixty (60) Days prior to such assignment.
ARTICLE XX
TITLE AND RISK
Section 20.01    Title.
(a)    Customer warrants good title to all Gas transferred by it to ELC pursuant
to this Agreement. Unless otherwise provided in this Agreement, Customer shall
retain title to Gas while in the control and possession of ELC, including all
Condensate that is produced as a result of the liquefaction process. Customer
represents and warrants that it will pay and satisfy, or make provision for the
payment and satisfaction of, any and all valid claims of every nature to the
title to all Gas received by ELC. Customer agrees to defend at its cost, and
when notified by ELC to indemnify ELC against, all suits, judgments, claims,
demands, causes of action, costs, losses, and expenses arising out of or in any
way connected with any claims to the title to all Gas received by ELC from
Customer pursuant to this Agreement.
(b)    ELC assumes no obligation whatever to any royalty owner or to the owner
of any other interest of any kind in any Gas or Condensate received by ELC for
the account of Customer, and Customer or its seller or buyer shall pay all such
royalties or other interests upon or in respect to such Gas or Condensate.
(c)    Customer warrants permission and any requisite licensing or certification
from Governmental Authorities having jurisdiction for the receipt by ELC of Gas
or Condensate for Customer’s account. Customer agrees to defend at its cost,
and, when notified by ELC, to indemnify ELC against all enforcement actions,
penalties, and sanctions arising out of or in any way connected with any failure
to obtain such permission, license, or certificate.
(d)    Title to Retainage shall be deemed to transfer from Customer to ELC at
the Twin 30s Interconnection.
Section 20.02    Risk of Loss.
(a)    Control and Possession of Gas. For the purpose of determining the
liability of ELC and Customer, respectively, Customer shall be deemed to be in
exclusive control and possession of any Gas until actually received by ELC into
the ELC Liquefaction Facilities at the Twin 30s Interconnection, and after the
Gas has been delivered to the account of Customer by ELC at the SLNG Delivery
Point. ELC shall be deemed to be in exclusive control and possession of any Gas
only while it is in the ELC Liquefaction Facilities.
(b)    Control and Responsibility. Without limiting the provisions of Section
14.02 setting forth ELC’s rights with respect to Retainage, the Party deemed to
be in control and possession of the Gas in accordance with Section 20.02(a)
shall exclusively bear all risk of loss therefor.
ARTICLE XXI
LIABILITY AND INDEMNIFICATION
Section 21.01    Limitation on Liability.

45

--------------------------------------------------------------------------------

EXECUTION VERSION



(a)    Consequential Damages. Except as specifically set forth in this Agreement
(including payments made pursuant to Section 21.02(a) and other provisions where
a specific remedy or measure of damages is provided), ***.
(b)    Fraud, Gross Negligence or Willful Misconduct. ***.
Section 21.02    Indemnification.
(a)    Obligations. Each Party shall indemnify, defend and protect the other
Party’s Indemnitee Group and hold the other Party’s Indemnitee Group harmless
from and against any and all actions, suits or proceedings instituted by a third
party arising out of ***.
(b)    Indemnity Procedure.
(i)    To make a claim for indemnification hereunder, a Person entitled to
indemnity hereunder (an “Indemnitee”) shall promptly notify the indemnifying
Party (the “Indemnitor”) of its claim, including the specific details of and
specific basis under this Agreement for its claim (the “Claim Notice”). In the
event that the claim for indemnification is based upon a claim by a third party
against the Indemnitee (a “Third Party Claim”), the Indemnitee shall provide its
Claim Notice promptly after the Indemnitee has actual knowledge of the Third
Party Claim and shall enclose a copy of all papers (if any) served with respect
to the Third Party Claim; provided, that the failure of any Indemnitee to give
notice of a Third Party Claim as provided in this Section 21.02(b)(i) shall not
relieve the Indemnitor of its obligations to indemnify the Indemnitee except to
the extent such failure results in insufficient time being available to permit
the Indemnitor to effectively defend against the Third Party Claim or otherwise
materially prejudices the Indemnitor’s ability to defend against the claim.
(ii)    In the case of a claim for indemnification based upon a Third Party
Claim, the Indemnitor shall have thirty (30) Days from its receipt of the Claim
Notice to notify the Indemnitee whether it admits or denies its obligation to
defend the Indemnitee against such Third Party Claim at the sole cost and
expense of the Indemnitor. The Indemnitee is authorized, prior to and during
such thirty (30) Day period, at the expense of the Indemnitor, to file any
motion, answer or other pleading that it shall reasonably deem necessary or
appropriate to protect its interests or those of the Indemnitor and that is not
prejudicial to the Indemnitor.
(iii)    If the Indemnitor admits its obligation to indemnify a Third Party
Claim, it shall have the right and obligation to diligently defend, at its sole
cost and expense, the Third Party Claim. The Indemnitor shall have full control
of such defense and proceedings, including any compromise or settlement thereof.
If requested by the Indemnitor, the Indemnitee agrees to cooperate in contesting
any Third Party Claim which the Indemnitor elects to contest. The Indemnitee may
participate in, but not control, at its own expense, any defense or settlement
of any Third Party Claim controlled by the Indemnitor pursuant to this
Section 21.02(b) (provided, however, that the Indemnitee shall not be required
to bring any counterclaim or cross-complaint against any Person). An Indemnitor
shall not, without the written consent of the Indemnitee, (A) settle any Third
Party Claim or consent to the entry of any judgment with respect thereto which
does not result in a final resolution of the Indemnitee’s liability in respect
of such Third Party Claim (including, in the case of a settlement, an
unconditional written release of the Indemnitee from all liability in respect

46

--------------------------------------------------------------------------------

EXECUTION VERSION



of such Third Party Claim); or (B) settle any Third Party Claim or consent to
the entry of any judgment with respect thereto in any manner that may materially
and adversely affect the Indemnitee (other than as a result of money damages
covered by the indemnity).
(iv)    If the Indemnitor does not admit its obligation to indemnify and bear
all expenses associated with a Third Party Claim or admits its obligation to
indemnify and bear all expenses associated with a Third Party Claim but fails to
diligently prosecute or settle the Third Party Claim, then the Indemnitee shall
have the right to defend against the Third Party Claim at the sole cost and
expense of the Indemnitor, with counsel of the Indemnitee’s choosing, subject to
the right of the Indemnitor to admit its obligation to indemnify and bear all
expenses associated with a Third Party Claim and assume the defense of the Third
Party Claim at any time prior to settlement or final determination thereof;
provided, that in the Indemnitee’s reasonable opinion, such assumption does not
prejudice such defense. If the Indemnitor has not yet admitted its obligation to
indemnify and bear all expenses associated with a Third Party Claim, the
Indemnitee shall send written notice to the Indemnitor of any proposed
settlement and the Indemnitor shall have the option for ten (10) Days following
receipt of such notice to (i) admit in writing its obligation to indemnify and
bear all expenses associated with a Third Party Claim; and (ii) if such
obligation is so admitted, reject, in its reasonable judgment, the proposed
settlement. If the Indemnitee settles any Third Party Claim without the written
consent of the Indemnitor after the Indemnitor has timely admitted its
obligation in writing and assumed the defense of a Third Party Claim, the
Indemnitee shall be deemed to have waived any right to indemnity therefor.
(v)    In the case of a claim for indemnification not based upon a Third Party
Claim, the Indemnitor shall have thirty (30) Days from its receipt of the Claim
Notice to (i) cure the liabilities complained of; (ii) admit its obligation to
indemnify for and bear all expenses associated with such liability; or
(iii) dispute the claim for such liabilities. If the Indemnitor does not notify
the Indemnitee within such thirty (30) Day period that it has cured the
liabilities or that it disputes the claim for such liabilities, the amount of
such liabilities shall conclusively be deemed a liability of the Indemnitor
hereunder.
(c)    Claims by Indemnitee Group Members That Are Not Parties. Notwithstanding
anything to the contrary herein, any claim by an Indemnitee that is not a Party
for indemnity hereunder must be brought and administered by a Party on behalf of
such Indemnitee. No Indemnitee other than a Party shall have rights against
either ELC or Customer under the terms of this Agreement except as may be
exercised on its behalf by ELC or Customer, as applicable. A Party may elect to
exercise or not exercise indemnification rights under this Agreement in its sole
discretion on behalf of its Indemnitee Group Members, and shall have no
liability to any such Indemnitee Group Member for any action or inaction with
respect to any such indemnification right.
Section 21.03    No Challenge. Each of the Parties agrees not to challenge the
enforceability of any of the *** provisions. ***.
Section 21.04    Anti-Corruption and Anti-Bribery. With reference to the
performance of the activities under this Agreement, each Party shall comply
with, and shall cause its Authorized Representatives to comply with, the U.S.
Foreign Corrupt Practices Act, similar laws incorporating the principles of the
OECD Convention on Combating Bribery of Foreign Public Officials in
International Business Transactions, and similar laws prohibiting corruption and
bribery of public officials. Additionally, each Party shall comply with, and
shall cause its Authorized Representatives to comply with, U.S. sanction laws
and regulations

47

--------------------------------------------------------------------------------

EXECUTION VERSION



(including, without limitation, regulations of the Office of Foreign Assets
Control) and anti-money laundering laws and regulations.
ARTICLE XXII
TERMINATION; REMEDIES
Section 22.01    Event of Default. Section 22.01(a) and Section 22.01(b) set
forth the events of default (each, an “Event of Default”) by a Party (the
“Defaulting Party”) under this Agreement, which shall give rise to a right of
termination by the non-defaulting Party.
(a)    ELC Events of Default. Each of the following events shall constitute an
Event of Default with respect to ELC:
(i)    ELC is or becomes Insolvent and the operations of ELC have been suspended
or liquidated by the courts or appointed trustee as a result of such Insolvency
such that ELC is unable to provide the Liquefaction Service hereunder ;
(ii)    the occurrence of one or more Service Interruptions as defined in
Section 14.03 that are not otherwise excused by this Agreement where the
Shortfall for the total number of the Service Interruptions for a given Contract
Year is equal to or greater than ***.
(iii)    failure to achieve the First In-Service Date by the applicable
In-Service Deadline Date pursuant to Section 5.01(f);
(iv)    with respect to the ***.
(b)    Customer Events of Default. Each of the following events shall constitute
an Event of Default with respect to Customer:
(i)    failure by Customer to pay undisputed amounts due by Customer to ELC
under this Agreement ***;
(ii)    Customer is or becomes Insolvent; and
(iii)    the failure of Customer to maintain Required Credit Support,
Section 22.02    Termination Events. Each of the following events (each, a
“Termination Event”) shall give rise to the termination rights of the Parties
set forth in Section 22.03:
(a)    with respect to either Party, the objection of such Party to the terms of
the ELC FERC Order in accordance with the provisions of Section 2.04(c);
(b)    failure to achieve the CP Date by the date set forth in Section 3.03(d)
or such later date as the Parties may agree;
(c)    the occurrence of an extended event of Force Majeure pursuant to Section
16.05;
(d)    the termination of, for reasons other than the expiration of the primary
term or extended term thereunder or supercession of a PA with a service
agreement once the conditions

48

--------------------------------------------------------------------------------

EXECUTION VERSION



precedent in the PA are met, the following agreements: the EEC Precedent
Agreement, the EEC Service Agreement, the SLNG Precedent Agreement, and the FTS
Agreements; provided that if any such event of termination is due to the breach
thereunder by a Party or its Affiliates, then such Party may not exercise
remedies pursuant to this Section 22.02(d); and
(e)    termination under Section 8.04.
Section 22.03    Cure Periods for Events of Default; Termination. Upon the
occurrence and during the continuation of an Event of Default, the
non-defaulting Party shall have the following rights and remedies, including the
right to terminate this Agreement, subject to the following:
(a)    For an Event of Default under Section 22.01(b)(i), the following shall
apply:
(i)    ELC may exercise any or all of the following remedies:
(A)    ELC may draw upon any Required Credit Support, if any;
(B)    ELC may give notice of its intention to suspend performance of any
Liquefaction Services until such time as payment in full on the defaulted
payments, together with interest accrued thereon at the Default Rate, is paid;
provided, however, any suspension of service under this Section 22.03(a) shall
not be considered to be a Service Interruption for purposes of Section 14.03;
ELC may terminate this Agreement by issuing a written notice of termination (the
“Termination Notice”) to take effect if payment in full on the defaulted
payments, together with interest accrued thereon at the Default Rate, is not
made by or on behalf of Customer within ten (10) Days following issuance of the
Termination Notice.;
(b)    For an Event of Default under Section 22.01(a)(i), Section 22.01(a)(ii),
Section 22.01(a)(iii), or Section 22.01(b)(ii), the non-defaulting Party may
terminate this Agreement with immediate effect with no cure period by giving a
Termination Notice to the Defaulting Party; provided, however, with respect to
an Event of Default under Section 22.01(b)(ii), ELC may also draw upon any
Required Credit Support, if any.
(c)    In the case of an Event of Default under Section 22.01(a)(iv), if
(i)    Customer has given written notice specifying such event to ELC;
(ii)    The Event of Default has not been cured within three hundred sixty five
(365) Days after receipt of such notice;
(iii)    Customer has issued a Termination Notice (of not less than five (5)
Business Days) after the expiration of the cure period provided in Section
22.03(c)(ii) of its intention to terminate this Agreement with respect to the
Additional Liquefaction Units; and
(iv)    Upon expiry of such Termination Notice, the Event of Default remains
uncured, then this Agreement shall terminate with respect to the Additional
Liquefaction Units as of the date specified in such Termination Notice, but
shall otherwise remain in full force and effect with respect to the Phase I
Liquefaction Units. Following such termination,

49

--------------------------------------------------------------------------------

EXECUTION VERSION



Customer shall have no further obligations with respect to the Additional
Liquefaction Units, including the LDQ associated with the Additional
Liquefaction Units and the costs and expenses contained in the Monthly Fees
relating to the Additional Liquefaction Units.
(d)    For an Event of Default under Section 22.01(b)(iii), ELC may exercise any
or all of the following remedies:
(i)    ELC may give notice of its intention to suspend performance of any
Liquefaction Services until such time as Customer has complied with its
obligation to maintain Required Credit Support if such Event of Default arises
under Section 22.01(b)(iii); provided, however, any suspension of service under
this Section 22.03(d)(i) shall not be considered a Service Interruption for
purposes of Section 14.03; and
(ii)    ELC may terminate this Agreement if:
(A)    ELC has given written notice specifying such breach to Customer;
(B)    The breach has not been cured within thirty (30) Days after receipt of
such notice;
(C)    ELC has issued a Termination Notice (of not less than five (5) Business
Days) after the expiration of the cure period provided in Section
22.03(d)(ii)(B) of its intention to terminate this Agreement; and
(D)    Upon expiry of such Termination Notice and the breach remains uncured,
then this Agreement shall terminate as of the date specified in such Termination
Notice.
Section 22.04    Cure Periods for Termination Events; Termination. Upon the
occurrence of a Termination Event, the applicable Party may deliver a
Termination Notice to the other Party and this Agreement shall terminate as
specified in such Termination Notice.
Section 22.05    Consequences of Termination.
(a)    Termination by ELC. If this Agreement is terminated by ELC pursuant to
Section 22.01(b), then upon such termination, ELC shall be entitled to ***:
(i)    For an Event of Default that occurs after the Execution Date and on or
prior to the CP Date, ***.
(ii)    For an Event of Default that occurs after the CP Date, ***.
***.
(b)    Termination by Customer. If this Agreement is terminated by Customer
pursuant to Section 22.01(a)(i), or Section 22.01(a)(ii), then Customer shall
have a right to recover all damages available at law or in equity for such
termination; ***.

50

--------------------------------------------------------------------------------

EXECUTION VERSION



(c)    Other Termination. If this Agreement is terminated by Customer under
Section 22.01(a)(iv) with respect to the Additional Liquefaction Units only or
by either Party due to the occurrence of a Termination Event under Section
22.02, ***.
(d)    Early Termination. Customer may elect one time, at its sole option, to
terminate this Agreement, with respect to (x) the Phase I Liquefaction
Facilities only, (y) the Phase II Liquefaction Facilities only or (z) both the
Phase I Liquefaction Facilities and the Phase II Liquefaction Facilities, in any
case without cause during the Primary Term to be effective at any time on or
after *** in any case provided that Customer gives to ELC *** years prior
written notice before the effective date of such termination (“Primary Term
Option Notice”). In the event Customer gives to ELC a Primary Term Option Notice
under this section, prior to such termination becoming effective, regardless of
the effective date of the Primary Term Option Notice, Customer shall pay to ELC
a “Service Termination Fee” which shall be an amount equal to ***.
Section 22.06    Limitation of Remedies. This Agreement may only be terminated
for the Events of Default and Termination Events set forth herein. The remedies
set forth in Section 22.03, Section 22.04, and Section 22.05 are the sole and
exclusive remedies of each Party in connection with an Event of Default with
respect to the other Party or a Termination Event.
ARTICLE XXIII
GOVERNING LAW; DISPUTE RESOLUTION
Section 23.01    Governing Law. This Agreement shall be interpreted, performed,
and enforced in accordance with the laws of the State of New York, without
regard to rules for conflicts of law that would result in the application of
other law.
Section 23.02    Venue; Jury Waiver. Any action or proceeding against any of the
Parties relating in any way to this Agreement or the subject matter hereof shall
be brought and enforced exclusively in the competent state or federal courts
located in New York, New York, and the Parties consent to the exclusive
jurisdiction of such courts in respect of such action or proceeding. In the
event of any dispute relating to this Agreement or any of the transactions
contemplated hereby, either Party may bring an action pursuant to this Section
23.02. EACH PARTY AGREES THAT NEW YORK, NEW YORK, SHALL BE THE EXCLUSIVE VENUE
FOR LITIGATION OF ANY DISPUTE OR CLAIM ARISING UNDER OR RELATING TO THIS
AGREEMENT OR THE TRANSACTION CONTEMPLATED HEREBY, AND THAT SUCH CITY IS A
CONVENIENT FORUM IN WHICH TO DECIDE ANY SUCH DISPUTE OR CLAIM. EACH PARTY
CONSENTS TO THE PERSONAL JURISDICTION OF THE FEDERAL AND STATE COURTS LOCATED IN
NEW YORK, NEW YORK, FOR THE LITIGATION OF ANY SUCH DISPUTE OR CLAIM AND WAIVES
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OR ANY
SUCH PROCEEDING BROUGHT IN SUCH A COURT. EACH PARTY HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT, OR ANY OTHER THEORY).

51

--------------------------------------------------------------------------------

EXECUTION VERSION



Section 23.03    Dispute Resolution. Notwithstanding Section 23.02, in the event
of a dispute between the Parties regarding quality, measurement or quantity of
Gas, LNG, Condensate, or Retainage, or the calculation of Development Costs (an
“Expert Dispute”), the Parties agree to refer such Expert Dispute to an expert
for resolution in accordance with the provisions of this Section 23.03. The
Expert Dispute shall be resolved by an expert in the field of liquefaction
facility operations. The Parties hereby further agree to appoint a single expert
for resolution of the Expert Dispute.
(a)    The Party desiring an expert determination shall give the other Party
notice of the request for such determination. If the Parties are unable to agree
upon an expert within ten (10) Days after receipt of the notice of request for
an expert determination, then either Party may request the International Centre
for Expertise of the International Chamber of Commerce to appoint an expert
pursuant to the Rules for Expertise of the International Chamber of Commerce.
The expert shall be and remain at all times wholly impartial, and, once
appointed, the expert shall have no ex parte communication with either of the
Parties concerning the expert determination or the underlying Expert Dispute.
The Parties shall cooperate fully in the expeditious conduct of such expert
determination and provide the expert with access to all facilities, books,
records, documents, information and personnel necessary to make a fully informed
decision in an expeditious manner. The expert shall endeavor to resolve the
Expert Dispute within fifteen (15) Days (but no later than thirty (30) Days)
after his appointment, taking into account the circumstances requiring an
expeditious resolution of the matter in dispute; provided, however, that the
Expert Dispute shall not be deemed resolved until the expert’s decision is
provided to the Parties in writing.
(b)    The Parties hereby waive any right to challenge the expert determination
or to refer the dispute to a court of competent jurisdiction.
ARTICLE XXIV
REPRESENTATIONS AND WARRANTIES
Section 24.01    Representations and Warranties. As of the Execution Date and as
of each In-Service Date, each Party represents and warrants to the other Party
as follows:
(a)    Such Party is duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization, and is qualified and in good
standing in each other jurisdiction where the failure to so qualify and be in
good standing would have a material adverse effect upon the business or
financial condition of such Party or upon the ability of such Party to perform
its obligations under this Agreement.
(b)    The execution, delivery and performance of this Agreement by such Party
has been duly authorized by all necessary action on the part of such Party in
accordance with such Party’s charter, organizational or formation documents and
does not and will not require the consent of any trustee or holder of any
indebtedness or other obligation of such Party or any other party to any other
agreement with such Party.
(c)    This Agreement has been duly executed and delivered by such Party. This
Agreement constitutes the legal, valid, binding and enforceable obligation of
such Party, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar Applicable Laws of
general application relating to or affecting creditors’ rights generally and by
general equitable principles.

52

--------------------------------------------------------------------------------

EXECUTION VERSION



(d)    No Governmental Authorization is required on the part of such Party in
connection with the execution and delivery of this Agreement.
(e)    Except as previously disclosed to the other Party or in public filings
with the Securities and Exchange Commission of the United States of America,
there is no pending or, to the best of such Party’s knowledge, threatened action
or proceeding affecting such Party before any Governmental Authority or
arbitrator that could reasonably be expected to materially and adversely affect
the financial condition or operations of such Party or the ability of such Party
to perform its obligations hereunder, or that purports to affect the legality,
validity or enforceability of this Agreement.
(f)    Such Party has access to the financial and technical resources necessary
to perform its obligations and otherwise to comply with the terms and conditions
of this Agreement.
(g)    None of the execution, delivery or performance of this Agreement, nor the
consummation of any action contemplated herein, conflicts or will conflict with,
results or will result in a breach of, or constitutes or will constitute a
default under, any provision of such Party’s constitutive instruments or any
current (as of the Execution Date or any In-Service Date, as applicable)
Applicable Law or of any other agreement or instrument to which such Party is a
party.
ARTICLE XXV
CONFIDENTIALITY
Section 25.01    Confidentiality. Any Party receiving information (“Receiving
Party”) from the other Party (“Disclosing Party”) or an Affiliate thereof
regarding this Agreement or any matter related thereto, but excluding: (i)
publicly-available information unless made public by Receiving Party or its
representatives in a manner not permitted by this Agreement; (ii) information
already known to Receiving Party on a non-confidential basis prior to being
furnished by Disclosing Party; and (iii) information disclosed to Receiving
Party from a source other than Disclosing Party or its representative if such
source is not subject to any agreement with Disclosing Party prohibiting such
disclosure to Receiving Party (“Confidential Information”) shall not
communicate, or disclose Confidential Information to any other person or on any
website or the internet or other public domain or in any other manner without
the prior written consent of the Disclosing Party except as follows:
(a)    to Receiving Party’s employees or employees of its Affiliates, or
Authorized Representatives, lenders, bankers, accountants, attorneys or advisors
of Receiving Party with a need to know such information in connection with their
support of Receiving Party’s efforts pursuant to this Agreement; provided that
the Receiving Party shall be responsible for such recipients’ use and disclosure
of any such information;
(b)    as required by any court of law or any law, rule, or regulation, or if
requested by a Governmental Authority having or asserting jurisdiction over a
Party and having or asserting authority to require such disclosure in accordance
with that authority, or pursuant to the rules of any recognized stock exchange
or agency established in connection therewith; or
(c)    by Customer to any prospective or existing supplier of Gas to be
delivered to the ELC Liquefaction Facilities.
Prior to disclosing any Confidential Information to an Authorized Representative
or a party described in clause (c) above, the Receiving Party shall promptly
obtain the commitment and understanding from the

53

--------------------------------------------------------------------------------

EXECUTION VERSION



Authorized Representative or other party in writing that such Authorized
Representative agrees to be bound to the confidentiality provisions hereof. In
connection with a disclosure permitted by clause (b) above, unless the
Disclosing Party obtains a protective order, Receiving Party and its Authorized
Representatives may only disclose such portion of Confidential Information to
the Governmental Authority seeking disclosure as is required by law or
regulation.
ARTICLE XXVI
ELECTRONIC COMMUNICATIONS
Section 26.01    Electronic communications. ELC shall use SoNet or such other
computer system owned by Kinder Morgan Inc., via the public internet for the
purpose of providing Customer information related to activity under this
Agreement, such as nominations and LNG Balance. It is understood and agreed that
ELC, through SoNet, shall make available to Customer or its designees sufficient
details to support the quantities allocated at the Receipt and Delivery Point.
Unless specifically provided otherwise, the provisions under this Agreement
requiring that notices, requests, and other communications be in writing may be
satisfied by submitting the communications over SoNet. Notices requiring
communications to be in writing remain unchanged unless agreed to otherwise by
the parties. Submission of information, communications, and execution of
documents through SoNet shall be legally binding on Customer. To receive access
to SoNet, a party must execute and comply with the terms specified by SoNet.
Customer or third parties accessing SoNet shall be responsible for providing all
computer equipment necessary to access the internet and communicate with SoNet.
ARTICLE XXVII
CREDIT SUPPORT
Section 27.01    Required Credit Support. Customer shall maintain, at all times
during the term of this Agreement starting upon the First In-Service Date,
credit support in the form of one of the following, or a combination thereof, in
a total amount equal to an amount ***:
(a)    ***;
(b)    ***:
(i)Sufficient Net Worth.
(A)    Shell Guarantor. ***; and
(B)    Non-Shell Guarantor. ***
***.
Section 27.02    Assignment. If during the Term of this Agreement Customer
transfers or assigns its interest in this Agreement in whole or in part to an
Affiliate, ***. If during the Term of this Agreement Customer transfers or
assigns its interest in this Agreement in whole or in part to an entity other
than an Affiliate of Customer, such assignee (the “Posting Entity”) shall ***:
***.
Section 27.03     Substitution.

54

--------------------------------------------------------------------------------

EXECUTION VERSION



(a)    The Posting Entity may substitute credit support from time to time
without the consent of ELC upon prior notice from the Posting Entity to ELC at
least thirty (30) Days before any substitution so long as the replacement credit
support complies with the requirements in Section 27.02 and provides continuous
coverage for the Posting Entity’s obligations. In the event the Posting Entity
desires to provide substitute credit support that does not comply with the
requirements of Section 27.02, then the Posting Entity shall require the prior
written consent of ELC (such consent not to be unreasonably withheld), and shall
provide written notice to ELC no less than thirty (30) Days prior to any such
non-complying substitution.
(b)    Prior notice to ELC of any proposed substitution shall include a copy of
the substitute credit support and any supporting documents sufficient for ELC to
determine compliance with the requirements of this Article XXVII. The Posting
Entity shall promptly and in good faith respond to ELC’s reasonable requests for
additional information prior to any substitution, which information the Posting
Entity may provide or cause to be provided under a confidentiality agreement
with ELC.
(c)    ELC shall cooperate with the Posting Entity with respect to any such
substitution, including without limitation returning replaced credit support
promptly after the receipt of replacement and confirmation or validation of
replacement credit support and executing applicable releases.
ARTICLE XXVIII
MISCELLANEOUS
Section 28.01    No Waiver. No waiver by either Party of any one or more
defaults by the other in the performance of any provisions of this Agreement
shall operate or be construed as a waiver of any future default or defaults,
whether of a like or different character.
Section 28.02    Binding Agreement. This Agreement shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.
Section 28.03    Amendment. This Agreement constitutes a completely integrated
agreement that supersedes all prior or contemporaneous agreements and
negotiations except for the Related Agreements, as defined in the LLC Agreement.
No amendment will modify the terms of this Agreement unless executed by both
Customer and ELC.
Section 28.04    Incorporation of Exhibits. The Appendices, Exhibits and any
addendum attached to this Agreement constitute a part of this Agreement and are
incorporated herein.
Section 28.05    ELC Acknowledgement. ELC acknowledges that:
(a)    it has received a copy of the Shell Business Principles (or alternatively
taken note of the Shell General Business Principles at
http://www.shell.com/home/content/aboutshell/who_we_are/our_values/sgbp/);
(b)    it has received a copy of the Shell Code of Conduct (or alternatively has
taken note of the Shell Code of Conduct at
http://www.shell.com/home/content/aboutshell/who_we_are/our_values/code_of_conduct/);

55

--------------------------------------------------------------------------------

EXECUTION VERSION



(c)    it has been made aware of the Shell Global Helpline at
http://www.shell.com/home/content/aboutshell/who_we_are/our_values/compliance_helpline/
and telephone number 1-800-738-1615; and
(d)    it has been made aware of the Shell Trading Compliance email address at
TR-STNA-Compliance-Support@shell.com.
ELC understands that Customer is committed to and requires that its staff and
contractors representing or working on behalf of Customer behave in a manner
consistent with the Shell Code of Conduct and adhere to the principles contained
in the Shell General Business Principles. In the event that ELC observes
Customer employees or contractors engaged in behavior or activity that gives ELC
concern or that ELC believes is not in compliance with the Shell General
Business Principles, the Shell Code of Conduct or applicable laws and
regulations, ELC will advise Customer’s lead representative for this Agreement
or contact the Shell Global helpline at the telephone number specified herein or
at such other telephone number as may be indicated on the internet at the link
above or send an email to Shell Trading Compliance at
ST-STNA-Compliance-Support@shell.com. Notwithstanding the foregoing, nothing in
this Section 28.05(d) shall give ELC the right to terminate this Agreement or a
cause of action against Customer for failing to adhere to the Shell General
Business Principles or Code of Conduct.
[signature page follows]



56

--------------------------------------------------------------------------------

EXECUTION VERSION



IN WITNESS WHEREOF, the parties hereto have caused this agreement to be signed
and sealed by their respective officers or representatives thereunto duly
authorized on any Day and year above written.
Elba Liquefaction Company, L.L.C.
 
/s/ Norman G. Holmes
 
By: Norman G. Holmes
 
Its: President
 
 
Shell NA LNG LLC
 
/s/ Greg LaDoe
 
By: Greg LaDoe
 
Its: President
 
 














































57

--------------------------------------------------------------------------------

EXECUTION VERSION



Exhibit A
ELC Liquefaction Facilities




The Movable Modular Liquefaction System (MMLS) and the balance of plant (BoP)
design are illustrated as follows:


***


Each Liquefaction Unit will:


***


The Liquefaction Units will share a common:


***





Exhibit A- 1

--------------------------------------------------------------------------------

EXECUTION VERSION



Exhibit B
Liquefaction Unit Performance Standards




Plant Availability Requirements:


Subject to documented confirmation during the design/FEED phase and by the
reliability, availability, and maintainability analysis and to be consistent
with the Basis for Design, the Liquefaction Units shall have at least the
following availability:


For the aggregate facility:    ***
For each Liquefaction Unit:    ***


Any revised availability below *** shall be subject to Customer’s approval.




System Turndown:


The facility shall be required to allow turndown to *** operating Liquefaction
Unit. The Balance of Plant design shall not provide for sustained operation
(beyond the start-up case) at less than the full capacity of *** Liquefaction
Unit.


The turndown capabilities of the Balance of Plant may be driven by the turndown
capabilities of ***. The design/FEED phase will optimize the design of *** along
with maintaining turndown capability requirements.




Performance Standards: The following performance standards shall be verified and
documented by the vendors as consistent with the Basis for Design:


Average GAA        Rich GCA        Lean GHA
Overall
Vapour Fraction
Temperature (C)
Pressure (bara)


Total Phase
Molar Flow (kgmole/h)
Mass Flow (kg/h)
Heat Flow (MJ/h)
Actual Volume Flow (m3/h)
Molecular Weight
Molar Enthalpy (kJ/kgmole)
Molar Entropy (kJ/kgmole-C)
Mass Heat Capacity (kJ/kg-C)
Mass Density (kg/m3)
Z Factor
Heat of Vaporization (kJ/kg)
Higher Heating Value (Btu/scf)

Exhibit B - 1

--------------------------------------------------------------------------------

EXECUTION VERSION



Lower Heating Value (Btu/scf)


Vapor Phase
Molar Flow (kgmole/h)
Mass Flow (kg/h)
Std Gas Flow (MMSCFD)
Actual Gas Flow (ACT_m3/h)
Molecular Weight
Mass Heat Capacity (kJ/kg-C)
Mass Density (kg/m3)
Gravity rel Air (rel_to_air)
Thermal Conductivity (W/m-K)
Viscosity (cP)
Cp/Cv
Z Factor


Light HC Liquid Phase
Molar Flow (kgmole/h)
Mass Flow (kg/h)
Actual Volume Flow (m3/h)
Molecular Weight
Mass Density (kg/m3)
Specific Gravity
Mass Heat Capacity (kJ/kg-C)
Surface Tension (dyne/cm)
Thermal Conductivity (W/m-K)
Viscosity (cP)


Aqueous Phase
Molar Flow (kgmole/h)
Mass Flow (kg/h)
Actual Volume Flow (m3/h)
Molecular Weight
Mass Density (kg/m3)
Specific Gravity
Mass Heat Capacity (kJ/kg-C)
Surface Tension (dyne/cm)
Thermal Conductivity (W/m-K)
Viscosity (cP)


Total Phase Mole Fraction
Comp Mole Frac (Nitrogen)
Comp Mole Frac (CO2)
Comp Mole Frac (Oxygen)
Comp Mole Frac (H2S)
Comp Mole Frac (Methane)
Comp Mole Frac (Ethane)
Comp Mole Frac (Ethylene)
Comp Mole Frac (Propane)

Exhibit B - 2

--------------------------------------------------------------------------------

EXECUTION VERSION



Comp Mole Frac (i-Butane)
Comp Mole Frac (n-Butane)
Comp Mole Frac (22-Mpropane)
Comp Mole Frac (i-Pentane)
Comp Mole Frac (n-Pentane)
Comp Mole Frac (n-Hexane)
Comp Mole Frac (n-Heptane)
Comp Mole Frac (n-Octane)
Comp Mole Frac (n-Nonane)
Comp Mole Frac (n-Decane)
Comp Mole Frac (Mcyclopentan)
Comp Mole Frac (Benzene)
Comp Mole Frac (Cyclohexane)
Comp Mole Frac (Mcyclohexane)
Comp Mole Frac (Toluene)
Comp Mole Frac (E-Benzene)
Comp Mole Frac (H2O)
Comp Mole Frac (EGlycol)
Total




Retainage Standards:




Condensate Facility Specifications:





Exhibit B - 3

--------------------------------------------------------------------------------

EXECUTION VERSION



Exhibit C
Liquefaction Demand Quantity


The amount of Gas required for the ELC Liquefaction Facilities depends on the
quality of the Gas and the number of Liquefaction Units in operation. Subject to
confirmation during the design/FEED phase and consistent with the Basis for
Design, the amount of Gas to support 1 Liquefaction Unit is approximately ***
mmscf/d for the average gas average ambient (AGAA) case and *** mmscf/d for the
rich gas cold ambient (RGCA) case.
The Liquefaction Demand Quantity” or “LDQ" under this Agreement shall be the
combined total of the amount of Gas set forth above applicable to each
Liquefaction Unit to support all Liquefaction Units designated by ELC as
in-service from time to time and based on the Performance Standards. For the
purposes of calculating fees pursuant to Exhibit D, the LDQ shall be assumed to
equal the volume specified for the average gas average ambient case.









Exhibit C - 1

--------------------------------------------------------------------------------

EXECUTION VERSION



Exhibit D
Negotiated Rate


1)
Incorporation by Reference



All capitalized terms in this Exhibit D shall have the meanings ascribed to them
in the foregoing Liquefaction Service Agreement or as specifically defined
herein.


2)
Fees



The fees applicable to Liquefaction Services provided by ELC shall commence on
the First In-Service Date and shall consist of a (a) Monthly Fee applicable to
each Mcf of Liquefaction Demand Quantity, (b) a Retainage charge and (c) an Exit
True-up Charge or Credit calculated at the end of the Term of this Agreement.
During the period prior to the Liquefaction Threshold Date, if during the
Start-Up Period of an individual Liquefaction Unit, such Liquefaction Unit
causes one or more Liquefaction Units which have achieved the In-Service Date to
be taken out of service for a period greater than twenty-four (24) consecutive
hours, Customer shall receive a one day credit per unit to its Monthly Fee for
every full twenty-four (24) consecutive hour period in which a Liquefaction Unit
which has been designated as being in-service had to be taken out of service;
provided, however, such credit shall not apply to any units that were not taken
out of service during the applicable period or to any units that have not yet
achieved the In-Service Date. For the period prior to the Phase II Liquefaction
Threshold Date, such credit shall apply to any Additional Liquefaction Units
which have been placed in-service but are taken out of service for more than
twenty-four (24) consecutive hours. Provided however that such credits shall not
apply for outages resulting from down time to accommodate the initial tie-ins
for subsequent MMLS units.


a)
Monthly Fee



The fee (the “Monthly Fee”) payable each month per Mcf of LDQ shall be
determined by taking the sum of the following, each of which is more thoroughly
described in this Exhibit D:


***.


For purposes of calculating fees pursuant to this Exhibit D, the LDQ shall be
assumed to equal the amount specified therefor in Exhibit C.


***.







Exhibit D - 1

--------------------------------------------------------------------------------

EXECUTION VERSION



Exhibit E
Gas Specifications


Feed Gas Quality and Arrival Conditions
Component
Liquefaction Feed Spec
Liquids and solids; dusts, gums, gum forming constituents
Gas to be free of all components
Total Sulfur
Max: 200 grains/mcf (646 ppmm)
Hydrogen Sulfide
Max: 34 ppmv
Carbon Dioxide
Max: 3.0% vol
Nitrogen
Max: 1.0% vol*
Oxygen
Max: 10 ppmv*
Total Inert Gases
Max: 4.0% vol
C4+ (Butane and heavier)
Max: 1.5% vol
Water
7 lbs per 1.0 mmscf
Temperature
Max: 80 deg F*
Min: None
Hydrocarbon dew point
Gas delivery temperature a min of 5 deg F above the hydrocarbon dew point
Wobbe number
Not required
Benzene
Max: 20 ppmv*
Mercury
Max: 1 ppmv*
Carbonyl Sulfide (COS)
Max: 0 ppmv*





* ELC may, in its sole discretion, waive these maximum limits.







Exhibit E - 1

--------------------------------------------------------------------------------

EXECUTION VERSION



Exhibit F
Stabilized Condensate Specifications


The design true vapor pressure (TVP) for the Stabilized Condensate stream is
***.




Total Phase Mole Fraction
LGHA Case
AGAA Case
RGCA Case
Comp Mole Frac (i-Butane)
***
***
***
Comp Mole Frac (n-Butane)
***
***
***
Comp Mole Frac (i-Pentane)
***
***
***
Comp Mole Frac (n-Pentane)
***
***
***
Comp Mole Frac (n-Hexane)
***
***
***
Comp Mole Frac (Benzene)
***
***
***
Comp Mole Frac (Toluene)
***
***
***
Total
***
***
***












Exhibit F - 1

--------------------------------------------------------------------------------

EXECUTION VERSION



Exhibit G
Measurement and Testing


A.
Measurement of Gas Volume:

1.
Unit of Volume: The unit of volume shall be a cubic foot.

2.
The quantities of Gas measured hereunder shall be computed in accordance with
industry standard specifications. Factors required in the computations shall be
determined as set forth below:

(1)
Atmospheric Pressure. For the purpose of measurement, calculation and meter
calibration, the average absolute atmospheric (barometric) pressure shall be
14.4 pounds per square inch or based on the actual altitude of each point of
measurement irrespective of variations in natural atmospheric pressure from time
to time, or such other pressure as agreed upon by ELC and Customer.

(2)
Compressibility. The measurement hereunder shall be corrected for deviation from
Boyle’s law using a method at ELC’s option on a not unduly discriminatory basis
and in accordance with AGA Report No. 8, Compressibility Factor of Natural Gas
and Related Hydrocarbon Gases (1994), as amended from time to time.

(3)
Temperature. The temperature of the Gas shall be determined at the points of
measurement by means of a properly located and installed temperature transmitter
of standard manufacture determined by ELC in exercise of its reasonable
judgment. For on-site flow computations in electronic flow computers, the
instantaneous measurement of temperature will be used in such computations. For
offsite calculations and recalculations, the temperature at which Gas was
measured for the period of such record shall be the arithmetic average of the
record during the period of time which Gas was flowing.

(4)
Determination of Heating Value, Specific Gravity (also referred to as Relative
Density), and Gas Composition. The gross Heating Value, specific gravity, and
composition of the Gas may be determined by Gas chromatographic analysis or any
other method mutually agreed upon. This shall be done by either a Gas sample or
by an on-line Gas chromatograph. In the event a spot or continuous Gas sampling
device is used, intervals mutually agreed upon should not be less than every
Month. The determination of gross Heating Value, specific gravity, and Gas
composition from chromatograph shall input continuously into the computer for
quantity calculations. In the event a spot or continuous Gas sampler is
installed, then the gross Heating Value, specific gravity, and Gas composition
shall be determined in the laboratory by chromatograph and will be used from the
date the analysis is downloaded into the flow computer until the date the next
sample is analyzed and downloaded to the flow computer. All gross Heating Value,
specific gravity, and Gas composition determinations made with a chromatograph
shall use physical Gas constants for Gas compounds, as outlined in AGA Report
No. 5, Natural Gas Energy Measurement, with any subsequent amendments or
revisions to which the parties may mutually agree.

3.
Gas Measuring Equipment Standards:

ELC will install, maintain, operate or cause to be installed, maintained and
operated, measuring stations equipped with flow meters and other necessary
metering and measuring equipment by which the volumes of Gas received and
delivered hereunder shall be determined.

Exhibit G - 1

--------------------------------------------------------------------------------

EXECUTION VERSION



(1)
Orifice Meters. Orifice meters shall be installed and Gas volumes computed in
accordance with the standards prescribed in AGA Report No. 3, Orifice Metering
of Natural Gas (1992), as amended from time to time.

(2)
Ultrasonic Meters. Ultrasonic meters shall be installed and Gas volumes computed
in accordance with the standards prescribed in AGA Report No. 9, Measurement of
Gas by Multipath Ultrasonic Meters (2007), as amended from time to time.

(3)
Turbine Meters. Turbine meters shall be installed and Gas volumes computed in
accordance with the standards prescribed in AGA Report No. 7, Measurement of
Natural Gas by Turbine Meter (2006), as amended from time to time.

(4)
Positive Displacement Meters. Positive displacement meters shall be installed
and Gas volumes computed in accordance with generally accepted industry
practices.

(5)
Coriolis Meters. Coriolis meters shall be installed and Gas volumes computed in
accordance with the standards prescribed in AGA Report No. 11 “Measurement of
Natural Gas by Coriolis Meter”, as amended from time to time.

(6)
Electronic Flow Computers. Electronic flow computers shall be used for direct
computation of Gas flows for custody transfer in accordance with the standards
prescribed in API MPMS (Manual of Petroleum Measurement Standards) 21.1,
Electronic Gas Measurement, as amended from time to time.

(7)
New Measurement Techniques. If, at any time, a new method or technique is
developed with respect to Gas measurement or the determination of the factors
used in such Gas measurement, such new method or technique may be substituted by
ELC in exercise of its reasonable judgment provided that the new method or
technique reflects generally accepted industry practices. ELC shall promptly
inform Customer of any new method or technique adopted.

B.
Measurement of Liquid Volumes:

Meters installed to measure LNG or Stabilized Condensate shall be maintained and
operated in accordance with API MPMS Chapter 14, Section 7 “Mass Measurement of
Natural Gas Liquids,” API MPMS Chapter 14, Section 4 “Method for Converting Mass
of Natural Gas Liquids and Vapors to Equivalent Liquid Volumes,” API Standard
2534 “Measurement of Petroleum Liquid Hydrocarbons by Turbine Meter,” and API
MPMS Chapter 14, Section 6, “Continuous Density Measurement,” as from time to
time amended.
If at any time during the term hereof, a new method or technique     is
developed with respect to measurement or the determination of the factors used
in such measurement, such new method or technique may be substituted for the
measurement set forth in this Section.
C.
Testing Measuring Equipment:

Calibration and Test of Meters. The accuracy of all measuring equipment shall be
verified by ELC at reasonable intervals, and if requested, in the presence of
representatives of Customer, but neither Customer nor ELC shall be required to
verify the accuracy of such equipment more frequently than once in any 30-Day
period. If either party at any time desires a special test of any measuring
equipment, it

Exhibit G - 2

--------------------------------------------------------------------------------

EXECUTION VERSION



will promptly notify the other, and the parties shall then cooperate to secure a
prompt verification of the accuracy of such equipment.
In the event ELC’s Liquefaction Facilities go offline for more than twenty-four
(24) hours, ELC shall have the right to test or inspect its equipment for damage
within a reasonable period of time prior to resumption of service.
D.
Correction of Metering Errors:

If, upon test, the measuring equipment is found to be in error by not more than
one percent (1%), previous recordings of such equipment shall be considered
accurate in computing deliveries, but such equipment shall be adjusted at once
to record accurately. If, upon test, the measuring equipment shall be found to
be inaccurate by an amount exceeding one percent (1%), at a recording
corresponding to the average Hourly rate of flow for the period since the last
preceding test, then any previous recordings of such equipment shall be
corrected to zero error for any period that is known definitely or agreed upon
between ELC and Customer. In case the period is not known or agreed upon by ELC
and Customer, such correction shall be for a period equal to one-half of the
time elapsed since the date of the last undisputed test.
E.
Failure of Measuring Equipment:

In the event any measuring equipment is out of service or is found registering
inaccurately and the error is not determinable by test or by previous
recordings, receipts or deliveries through such equipment shall be estimated and
agreed to by the parties upon the first of the following methods which is
feasible:
(1)
By correcting the error if the percentage of error is ascertainable by
calibration, special test, or mathematical calculation.

(2)
By using the registration of any check meter or meters, if installed and
accurately registering.

(3)
By estimating the quantity of receipt or delivery based on receipts or
deliveries during preceding periods under similar conditions when the measuring
equipment was last registering accurately.

F.
Check Measuring Equipment:

Subject to the terms of the electronic interconnect agreement at ELC’s sole
election; Customer may install check-measuring equipment at its own cost and
expense, provided such equipment shall be so installed as not to interfere with
the operations of ELC. The measurement equipment of Customer shall be for check
purposes only and, except as expressly provided in the applicable electronic
interconnect agreement, shall not be used in the measurement of Gas for purposes
of the Agreement.
G.
Prior Period Adjustments:

The deadline for closing measurement data shall be no later than 5 Business Days
after the month of flow. Any measurement data or corrections received by ELC
(including corrections to allocations) after it has closed the previous month of
flow shall be handled as a prior period adjustment. ELC shall only process late
measurement data or corrections of measurement errors for Days that the
correction is greater than 10 Dth. The corrections shall be made as soon as
practicable but no later than 6 months after the applicable month of flow in
question and shall be made to the month of flow for allocation and billing
purposes. If Customer disputes the measurement adjustment, it will have 3 months
after the prior period adjustment is made to provide information that rebuts the
adjustment. Excluding government required

Exhibit G - 3

--------------------------------------------------------------------------------

EXECUTION VERSION



rate changes and as otherwise provided herein, no prior period adjustments of
any kind shall be made after 6 months following the invoiced month for
transportation, storage or pooling services.
These deadlines do not apply in the case of deliberate omission or
misrepresentation or mutual mistake of fact. The parties’ other statutory or
contractual rights shall not be diminished by this provision.



Exhibit G - 4

--------------------------------------------------------------------------------

EXECUTION VERSION



Exhibit H
Commissioning and Start-Up Procedures
The Parties will mutually agree on commissioning and start-up procedures as
provided in Section 8.04 to the Agreement. Such Commissioning and Start-up
Procedures shall include the Commissioning Period and the Start-Up Period.















Exhibit H - 1

--------------------------------------------------------------------------------

EXECUTION VERSION



Exhibit I
Adoption and Ratification Certification
 


IN WITNESS WHEREOF, ELC and Customer have caused this Adoption and Ratification
Certification to be duly executed by its authorized representative and delivered
as of the date first written above.


Reference is hereby made to the Liquefaction Services Agreement, dated as of
January 25, 2013 (the “Agreement”), by and between Elba Liquefaction Company,
L.L.C., a Delaware limited liability company (“ELC”) and Shell NA LNG, LLC, a
[_______] company (“Customer”). Capitalized terms used but not defined herein
shall have the meaning ascribed to such terms in the Agreement.


Pursuant to Section 8.04 of the Agreement, the Parties hereby agree that further
engineering and development regarding the ELC Liquefaction Facilities have
occurred and that the specifications and ranges of operation of the Liquefaction
Units to be set forth in the Performance Standards in Exhibit B and to be
described as LDQ in Exhibit C, the measurement and testing provisions in Exhibit
G, as well as the commissioning and start-up procedures to be set forth in
Exhibit H have been finalized.


In accordance therewith, SNALNG and ELC hereby agree and affirm that they each
adopt and ratify the terms of Exhibits B, C, G and H attached hereto, and that
the terms of the attached Exhibits B, C, G and H shall henceforth be
incorporated fully into the Agreement.


IN WITNESS WHEREOF, the parties hereto have caused this Adoption and
Ratification Certification to be executed by their duly authorized
representatives as of this ________ day of ______________________, 2013.


Elba Liquefaction Company, L.L.C.
By:
 
 
[L.S.]
 
 
Its:
 
 
 
Shell NA LNG, L.L.C.
By:
 
 
[L.S.]
 
 
Its:
 
 
 






Exhibit I - 1